Exhibit 10.2

 

 

INDENTURE

Dated as of November 24, 2010

Among

WEST CORPORATION,

THE GUARANTORS NAMED ON THE SIGNATURE PAGES HERETO

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

7  7/8% SENIOR NOTES DUE 2019

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

  

Indenture Section

310(a)(1)

   7.10

 (a)(2)

   7.10

 (a)(3)

   N.A.

 (a)(4)

   N.A.

 (a)(5)

   7.10

 (b)

   7.10

 (c)

   N.A.

311(a)

   7.11

 (b)

   7.11

 (c)

   N.A.

312(a)

   2.05

 (b)

   12.03

 (c)

   12.03

313(a)

   7.06

 (b)(1)

   N.A.

 (b)(2)

   7.06; 7.07

 (c)

   7.06; 12.02

 (d)

   7.06

314(a)

   4.03; 12.02; 12.05

 (b)

   N.A.

 (c)(1)

   12.04

 (c)(2)

   12.04

 (c)(3)

   N.A.

 (d)

   N.A.

 (e)

   12.05

 (f)

   N.A.

315(a)

   7.01

 (b)

   7.05; 12.02

 (c)

   7.01

 (d)

   7.01

 (e)

   6.14

316(a)(last sentence)

   2.09

 (a)(1)(A)

   6.05

 (a)(1)(B)

   6.04

 (a)(2)

   N.A.

 (b)

   6.07

 (c)

   2.12; 9.04

317(a)(1)

   6.08

 (a)(2)

   6.12

 (b)

   2.04

318(a)

   12.01

 (b)

   N.A.

 (c)

   12.01

N.A. means not applicable.

* This Cross-Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1    DEFINITIONS AND INCORPORATION BY REFERENCE    Section
1.01  

Definitions

     1    Section 1.02  

Other Definitions

     32    Section 1.03  

Incorporation by Reference of Trust Indenture Act

     33    Section 1.04  

Rules of Construction

     34    Section 1.05  

Acts of Holders

     34    ARTICLE 2    THE NOTES    Section 2.01  

Form and Dating; Terms

     36    Section 2.02  

Execution and Authentication

     37    Section 2.03  

Registrar and Paying Agent

     38    Section 2.04  

Paying Agent to Hold Money in Trust

     38    Section 2.05  

Holder Lists

     38    Section 2.06  

Transfer and Exchange

     38    Section 2.07  

Replacement Notes

     50    Section 2.08  

Outstanding Notes

     50    Section 2.09  

Treasury Notes

     50    Section 2.10  

Temporary Notes

     51    Section 2.11  

Cancellation

     51    Section 2.12  

Defaulted Interest

     51    Section 2.13  

CUSIP/ ISIN Numbers

     52    ARTICLE 3    REDEMPTION    Section 3.01  

Notices to Trustee

     52    Section 3.02  

Selection of Notes to Be Redeemed or Purchased

     52    Section 3.03  

Notice of Redemption

     52    Section 3.04  

Effect of Notice of Redemption

     53    Section 3.05  

Deposit of Redemption or Purchase Price

     54    Section 3.06  

Notes Redeemed or Purchased in Part

     54    Section 3.07  

Optional Redemption

     54    Section 3.08  

Mandatory Redemption

     55    Section 3.09  

Offers to Repurchase by Application of Excess Proceeds

     55   

 

-i-



--------------------------------------------------------------------------------

 

     Page   ARTICLE 4    COVENANTS    Section 4.01  

Payment of Notes

     57    Section 4.02  

Maintenance of Office or Agency

     57    Section 4.03  

Reports and Other Information

     58    Section 4.04  

Compliance Certificate

     59    Section 4.05  

Taxes

     59    Section 4.06  

Stay, Extension and Usury Laws

     59    Section 4.07  

Limitation on Restricted Payments

     60    Section 4.08  

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     67    Section 4.09  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     69    Section 4.10  

Asset Sales

     74    Section 4.11  

Transactions with Affiliates

     76    Section 4.12  

Liens

     79    Section 4.13  

Corporate Existence

     79    Section 4.14  

Offer to Repurchase Upon Change of Control

     79    Section 4.15  

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

     81    Section 4.16  

Suspension of Certain Covenants

     82    Section 4.17  

Payment for Consent

     83    ARTICLE 5    SUCCESSORS    Section 5.01  

Merger, Consolidation or Sale of All or Substantially All Assets

     83    Section 5.02  

Successor Corporation Substituted

     85    ARTICLE 6    DEFAULTS AND REMEDIES    Section 6.01  

Events of Default

     85    Section 6.02  

Acceleration

     87    Section 6.03  

Other Remedies

     88    Section 6.04  

Waiver of Past Defaults

     88    Section 6.05  

Control by Majority

     88    Section 6.06  

Limitation on Suits

     88    Section 6.07  

Rights of Holders of Notes to Receive Payment

     89    Section 6.08  

Collection Suit by Trustee

     89    Section 6.09  

Restoration of Rights and Remedies

     89    Section 6.10  

Rights and Remedies Cumulative

     89    Section 6.11  

Delay or Omission Not Waiver

     90    Section 6.12  

Trustee May File Proofs of Claim

     90    Section 6.13  

Priorities

     90    Section 6.14  

Undertaking for Costs

     91   

 

-ii-



--------------------------------------------------------------------------------

 

     Page   ARTICLE 7    TRUSTEE    Section 7.01  

Duties of Trustee

     91    Section 7.02  

Rights of Trustee

     92    Section 7.03  

Individual Rights of Trustee

     93    Section 7.04  

Trustee’s Disclaimer

     93    Section 7.05  

Notice of Defaults

     93    Section 7.06  

Reports by Trustee to Holders of the Notes

     94    Section 7.07  

Compensation and Indemnity

     94    Section 7.08  

Replacement of Trustee

     95    Section 7.09  

Successor Trustee by Merger, etc.

     96    Section 7.10  

Eligibility; Disqualification

     96    Section 7.11  

Preferential Collection of Claims Against Issuer

     96    ARTICLE 8    LEGAL DEFEASANCE AND COVENANT DEFEASANCE    Section 8.01
 

Option to Effect Legal Defeasance or Covenant Defeasance

     96    Section 8.02  

Legal Defeasance and Discharge

     96    Section 8.03  

Covenant Defeasance

     97    Section 8.04  

Conditions to Legal or Covenant Defeasance

     97    Section 8.05  

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

     99    Section 8.06  

Repayment to Issuer

     99    Section 8.07  

Reinstatement

     99    ARTICLE 9    AMENDMENT, SUPPLEMENT AND WAIVER    Section 9.01  

Without Consent of Holders of Notes

     100    Section 9.02  

With Consent of Holders of Notes

     101    Section 9.03  

Compliance with Trust Indenture Act

     102    Section 9.04  

Revocation and Effect of Consents

     102    Section 9.05  

Notation on or Exchange of Notes

     103    Section 9.06  

Trustee to Sign Amendments, etc.

     103    ARTICLE 10    GUARANTEES    Section 10.01  

Guarantee

     103    Section 10.02  

Limitation on Guarantor Liability

     105    Section 10.03  

Execution and Delivery

     105    Section 10.04  

Subrogation

     106    Section 10.05  

Benefits Acknowledged

     106    Section 10.06  

Release of Guarantees

     106   

 

-iii-



--------------------------------------------------------------------------------

 

     Page   ARTICLE 11    SATISFACTION AND DISCHARGE    Section 11.01  

Satisfaction and Discharge

     106    Section 11.02  

Application of Trust Money

     107    ARTICLE 12    MISCELLANEOUS    Section 12.01  

Trust Indenture Act Controls

     108    Section 12.02  

Notices

     108    Section 12.03  

Communication by Holders of Notes with Other Holders of Notes

     109    Section 12.04  

Certificate and Opinion as to Conditions Precedent

     109    Section 12.05  

Statements Required in Certificate or Opinion

     109    Section 12.06  

Rules by Trustee and Agents

     110    Section 12.07  

No Personal Liability of Directors, Officers, Employees and Stockholders

     110    Section 12.08  

Governing Law

     110    Section 12.09  

Waiver of Jury Trial

     110    Section 12.10  

Force Majeure

     110    Section 12.11  

No Adverse Interpretation of Other Agreements

     110    Section 12.12  

Successors

     110    Section 12.13  

Severability

     111    Section 12.14  

Counterpart Originals

     111    Section 12.15  

Table of Contents, Headings, etc.

     111    Section 12.16  

Qualification of Indenture

     111    EXHIBITS    Exhibit A  

Form of Note

   Exhibit B  

Form of Certificate of Transfer

   Exhibit C  

Form of Certificate of Exchange

   Exhibit D  

Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors

  

 

-iv-



--------------------------------------------------------------------------------

INDENTURE, dated as of November 24, 2010, among West Corporation, a Delaware
corporation (“Issuer”), the Guarantors (as defined herein) listed on the
signature pages hereto and The Bank of New York Mellon Trust Company, N.A., a
New York banking corporation, as Trustee.

W I T N E S S E T H

WHEREAS, Issuer has duly authorized the creation of an issue of $650,000,000
aggregate principal amount of 7 7/8% Senior Notes due 2019 (the “Initial
Notes”); and

WHEREAS, Issuer and each of the Guarantors has duly authorized the execution and
delivery of this Indenture.

NOW, THEREFORE, Issuer, the Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Notes.

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01 Definitions.

“8 5/8% Senior Notes” means the $500,000,000 aggregate principal amount of
8 5/8% Senior Notes due 2018, issued by the Issuer under that certain indenture
dated as of October 5, 2010

“9 1/2% Senior Notes” means the $650,000,000 aggregate principal amount of
9 1/2% Senior Notes due 2014, issued by the Issuer under that certain indenture
dated as of October 24, 2006.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, amalgamated or consolidated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Additional Notes” means additional Notes (other than the Initial Notes and
other than Exchange Notes issued in exchange for such Initial Notes) issued from
time to time under this Indenture in accordance with Sections 2.01 and 4.09
hereof.



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Registrar or Paying Agent.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note; and

(2) the excess, if any, of (a) the present value at such Redemption Date of
(i) the redemption price of such Note at November 15, 2014 (such redemption
price being set forth in Section 3.07 hereof), plus (ii) all required interest
payments due on such Note through November 15, 2014 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over (b) the
then outstanding principal amount of such Note.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions (other than
directors qualifying shares and shares issued to foreign nationals under
applicable law);

in each case, other than:

(a) any disposition of (i) Cash Equivalents or Investment Grade Securities,
(ii) obsolete or worn out property or assets in the ordinary course of business
or property or assets no longer used or useful in the conduct of the business of
the Issuer and its Restricted Subsidiaries, (iii) inventory or goods (or other
assets) held for sale in the ordinary course of business and (iv) property and
assets contributed to the Issuer (other than by a Restricted Subsidiary);

(b) the disposition of all or substantially all of the assets of the Issuer in a
manner permitted pursuant to the provisions described under Section 5.01 hereof
or any disposition that constitutes a Change of Control pursuant to this
Indenture;

(c) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 4.07 hereof or the making of any Permitted Investment;

 

-2-



--------------------------------------------------------------------------------

(d) any disposition of property and assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $20.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Issuer to the Issuer or by the Issuer or a
Restricted Subsidiary of the Issuer to another Restricted Subsidiary of the
Issuer;

(f) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property or assets (excluding any boot thereon) for
use in a Similar Business;

(g) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;

(h) any issuance, sale or other disposition of Equity Interests of, or
Indebtedness or other securities of, an Unrestricted Subsidiary and any Excluded
Disposition;

(i) foreclosures on property or assets;

(j) any financing transaction (or transaction having the effect thereof) with
respect to property or assets built or acquired by the Issuer or any Restricted
Subsidiary after the Issue Date, including Sale and Lease-Back Transactions and
asset securitizations, permitted by this Indenture;

(k) the licensing of intellectual property;

(l) the disposition of accounts receivable, or participations or interests
therein, in connection with any Receivables Facility and the disposition of
accounts receivable in connection with the collection or compromise thereof;

(m) the granting of a Lien that is permitted under Section 4.12 hereof; and

(n) the disposition of Receivables Management Assets in the ordinary course of
business.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

-3-



--------------------------------------------------------------------------------

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Equivalents” means:

(1) United States dollars, Canadian Dollars, Mexican Pesos, Euros or any
national currency of any participating member state of the EMU, or, in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of non-U.S.
banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper and other marketable short term money market and similar
securities in each case rated of at least P-1 by Moody’s or A-1 by S&P and
maturing within 24 months after the date of acquisition thereof;

(6) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(7) investment in funds investing 95% of their assets in securities of the types
described in clauses (1) through (6) of this definition;

(8) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

-4-



--------------------------------------------------------------------------------

(10) with respect to any Foreign Subsidiary of the Issuer, instruments and
investments equivalent to those referred to in clauses (1) to (9) above
denominated in Euros, British Pounds, Mexican Pesos, Canadian dollars or other
local currencies of the jurisdictions in which such Foreign Subsidiary conducts
its business.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease, transfer or other conveyance (other than by way of merger,
amalgamation or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Issuer and its Subsidiaries, taken
as a whole, to any Person other than one or more Permitted Holders; or

(2) the Issuer becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by (a) any Person (other than one or more Permitted Holders) or
(b) any Persons (other than one or more Permitted Holders) that together (i) are
a group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), or (ii) are acting, for the purpose
of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) as a group, in a single transaction or
in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, of 50% or more of the total voting power of the Voting Stock of the
Issuer other than in connection with any transaction or transactions in which
the Issuer shall become the Subsidiary of a Parent Company, and thereafter, the
foregoing shall instead apply to such Parent Company.

“Clearstream” means Clearstream Banking, Société Anonyme and its successors.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
settlement payments, if any, made pursuant to interest rate and foreign exchange
Hedging Obligations with respect to Indebtedness (less net settlement payments,
if any, received pursuant to interest rate and foreign exchange Hedging
Obligations with respect to Indebtedness), and excluding (A) any Additional
Interest, (B) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (C) any expensing of bridge, commitment and
other financing fees relating to any financings, (D) any annual agency or
similar fees paid under any credit facilities, and (E) commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Receivables Facility or to any Receivables Management Financing permitted
pursuant to clause (21) of Section 4.09(b); plus

 

-5-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, restructuring
and restructuring related costs and charges (except to the extent incurred more
than six full fiscal quarters after implementation of the actions, or occurrence
of the events, giving rise thereto), severance and retention, relocation costs
and curtailments or modifications to pension and post-retirement employee
benefit plans shall be excluded,

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(3) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Board of Directors of the Issuer,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
of the Issuer shall be increased by the amount of dividends or distributions or
other payments that are paid in cash (or to the extent of property and assets
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period,

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 4.07(a) hereof the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Issuer will be increased by the amount of dividends or other
distributions or other payments in respect of Equity Interests actually made by
such Person in cash and property (valued at the fair value of such property) to
the Issuer or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,

 

-6-



--------------------------------------------------------------------------------

(7) any impairment charge or asset write-off pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(8) effects of adjustments (including the effects of such adjustments pushed
down to the Issuer and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition
and the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(9) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(10) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Issue Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,

(11) non-cash income or charges resulting from mark-to-market accounting under
Financial Accounting Standard No. 52 relating to Indebtedness denominated in
foreign currencies shall be excluded,

(12) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
shall be excluded, and

(13) any unrealized net gains and losses resulting from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 shall be
excluded.

Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than clause (3)(d) of Section 4.07(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments and Excluded Dispositions made by the
Issuer and its Restricted Subsidiaries, any repurchases and redemptions of
Restricted Investments from the Issuer and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Issuer or any of its Restricted Subsidiaries, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under clause (3)(d) of Section 4.07(a) hereof.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (1) Consolidated Total Indebtedness that is secured by Liens as of the
end of the most recent fiscal period for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur to (2) Pro Forma EBITDA.

“Consolidated Total Debt Ratio” as of any date of determination means, the ratio
of (1) Consolidated Total Indebtedness as of the end of the most recent fiscal
period for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) Pro Forma EBITDA.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Issuer and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (and excluding, for the avoidance of doubt, all
obligations relating to (a) Receivables Facilities and (b) any Receivables
Management Financing to the extent the principal amount of Indebtedness
thereunder is limited in recourse to Receivables Management Assets (or is
non-recourse to the Issuer or any of its Restricted Subsidiaries other than a
special purpose Receivables Management Subsidiary that owns substantially no
assets other than Receivables Management Assets)), and (2) the aggregate amount
of all outstanding Disqualified Stock of the Issuer and all Disqualified Stock
and Preferred Stock of its Restricted Subsidiaries on a consolidated basis, with
the amount of such Disqualified Stock and Preferred Stock equal to the greater
of their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP. For purposes hereof, the “maximum fixed repurchase price”
of any Disqualified Stock or Preferred Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock as if such Disqualified Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Indenture, and if such price is
based upon, or measured by, the fair market value of such Disqualified Stock or
Preferred Stock, such fair market value shall be determined reasonably and in
good faith by the Issuer.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuer.

“Credit Facilities” means, with respect to the Issuer or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,
term loans, letters of credit or other long-term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 4.09 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

 

-8-



--------------------------------------------------------------------------------

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A hereto, except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate setting forth the basis of such valuation
executed by the principal financial officer of the Issuer, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale,
redemption, repurchase of, or collection or payment on, such Designated Non-cash
Consideration; provided that any Designated Non-cash Consideration consisting of
equity securities of any Person (or an Affiliate of such Person) acquiring the
property or assets subject to such Asset Sale shall be excluded from the
calculation in clause (2)(C) of Section 4.10(a) hereof to the extent such
securities are registered or have unlisted trading privileges on any
internationally recognized securities exchange and are sold or otherwise
disposed of within 24 months after receipt thereof.

“Designated Preferred Stock” means Preferred Stock of the Issuer or any parent
entity or company thereof (in each case other than Disqualified Stock) that is
issued for cash after the Issue Date (other than to a Restricted Subsidiary, the
Issuer or an employee stock ownership plan or trust established by the Issuer or
any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an Officer’s Certificate executed by the principal financial officer
of the Issuer or the applicable parent entity or company thereof, as the case
may be, on the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in clause (3) of Section 4.07(a) hereof.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, or by its terms is mandatorily convertible into or mandatorily
exchangeable for Indebtedness or Capital Stock otherwise constituting
Disqualified Stock (excluding Capital Stock which is convertible or exchangeable
solely at the option of the Issuer or a Restricted Subsidiary), in each case
prior to the date 91 days after the earlier of the maturity date of the Notes or
the date the Notes are no longer outstanding; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of the Issuer
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Issuer or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

-9-



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period excluded (and not added
back) in computing Consolidated Net Income; plus

(b) (i) Fixed Charges of such Person for such period (including (x) net losses
on Hedging Obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), and (ii) the amounts excluded in the calculation of Consolidated
Interest Expense under clauses (1)(A), (B), (C), (D) and (E) pursuant to the
definition thereof, in each case, to the extent the same were excluded (and not
added back) in computing such Consolidated Net Income (except that amounts under
clauses (1)(A), (C) and (E) thereof shall not be added back for purposes of
calculating the Fixed Charge Coverage Ratio); plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same was excluded (and not added back) in computing
Consolidated Net Income; plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof), in each case, whether or not
successful, including (i) such fees, expenses or charges related to the offering
of the Notes and the Credit Facilities and (ii) any amendment or other
modification of the Notes, the Existing Notes and the Credit Facilities, and, in
each case, to the extent excluded (and not added back) in computing Consolidated
Net Income; plus

(e) the amount of any restructuring and restructuring related cost, charge or
reserve excluded (and not added back) in such period in computing Consolidated
Net Income, including any costs incurred in connection with acquisitions and
dispositions after the Issue Date and costs related to the closure and/or
consolidation of facilities; plus

(f) any other non-cash charges, including any write-offs or write-downs, and
equity-based compensation expense reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period); plus

 

-10-



--------------------------------------------------------------------------------

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary excluded (and not added back) in such period in calculating
Consolidated Net Income; plus

(h) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related indemnities and expenses paid or
accrued in such period to the Investors to the extent otherwise permitted under
Section 4.11 hereof; plus

(i) the amount of net cost savings projected by the Issuer in good faith to be
realized as a result of specified actions taken during such period (calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (x) such cost savings are reasonably
identifiable and factually supportable, (y) such actions are taken within
36 months after October 24, 2006 and (z) the aggregate amount of cost savings
added pursuant to this clause (i) shall not exceed $50.0 million for any four
consecutive quarter period (which adjustments may be incremental to pro forma
adjustments made pursuant to the second and third paragraph of the definition of
“Fixed Charge Coverage Ratio”); plus

(j) the amount of loss on sale of receivables and related assets to any related
Receivables Subsidiary in connection with a Receivables Facility; plus

(k) any costs or expense incurred by the Issuer or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Issuer or net cash proceeds of
an issuance of Equity Interest of the Issuer (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 4.07(a) hereof; plus

(l) the amount of loss on the disposition of Receivables Management Assets by
any Receivables Management Subsidiary;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in any prior period, and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133; plus or
minus, as applicable, and

(b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

 

-11-



--------------------------------------------------------------------------------

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Issuer or (to the extent the net cash proceeds thereof are
contributed to the Issuer) any of its direct or indirect parent companies
(excluding Disqualified Stock), other than:

(1) public offerings with respect to the Issuer’s or any direct or indirect
parent entity’s or company’s common stock registered on Form S-8;

(2) issuances to any Subsidiary of the Issuer; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“Euro” means the single currency of participating member states of the EMU.

“Euroclear” means Euroclear S.A./N.V., as operator of the Euroclear system and
its successors.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Issuer from

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Issuer on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 4.07(a) hereof.

“Excluded Dispositions” means sales or other dispositions of Investments, assets
and businesses or portions thereof acquired in (or developed from) Investments
(or that are constituent components thereof) made pursuant to clauses (8) and
(13) of the definition of Permitted Investments; provided that for the purpose
of Section 4.07 hereof, there shall be excluded from any increase in the amount
of Restricted Payments permitted pursuant to clause (3)(d) of Section 4.07(a)
hereof the amount that any such sale or other disposition reduces the aggregate
fair market value under clause (8) and (13) of the definition of Permitted
Investments that are at that time outstanding.

 

-12-



--------------------------------------------------------------------------------

“Existing Notes” means, collectively, the 9 1/2% Senior Notes, the Senior
Subordinated Notes and the 8 5/8% Senior Notes.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Issuer or any Restricted
Subsidiary incurs, assumes, guarantees, repays, redeems, retires or extinguishes
any Indebtedness or issues or redeems Disqualified Stock or Preferred Stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but prior to or simultaneously with the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, repayment, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter reference
period (other than in the case of Indebtedness under any revolving credit
facility, in which case, Fixed Charges attributable thereto shall be calculated
as set forth below).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, amalgamations, mergers, consolidations and disposed
operations (as determined in accordance with GAAP) that have been made by the
Issuer or any of its Restricted Subsidiaries during the applicable four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, amalgamations, mergers, consolidations and disposed
operations (and the change in any associated Fixed Charges and the change in
EBITDA resulting therefrom) had occurred on the first day of such reference
period. If since the beginning of such reference period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Issuer or any of its Restricted Subsidiaries since
the beginning of such reference period shall have made any Investment,
acquisition, disposition, amalgamation, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto as if such Investment, acquisition, disposition, merger, consolidation
or disposed operation had occurred at the beginning of the applicable
four-quarter reference period.

For purposes of this definition, whenever pro forma effect is to be given to an
event or transaction (and any related adjustments may include resultant or
anticipated synergies, operating improvements, operating expense reductions and
other cost savings), (1) the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Issuer, and (2) any
adjustments (including resultant or anticipated synergies, operating
improvements, operating expense reductions and other cost savings) included in
the initial pro forma calculations shall continue to apply to subsequent
calculations of the Fixed Charge Coverage Ratio, including during any subsequent
reference periods in which the effects or savings thereof are anticipated to be
realized not to exceed the earlier of (A) 24 months after the date of such event
or transaction and (B) the anticipated completion for implementing the steps
necessary for the realization thereof as projected in good faith by a
responsible financial or accounting officer of the Issuer. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Fixed Charge Coverage Ratio Calculation Date had been the applicable rate
for the entire reference period (taking into account any Hedging Obligations
applicable to such Indebtedness). Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Issuer to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
If any Indebtedness under a revolving credit facility is incurred, assumed,
guaranteed, repaid, redeemed, retired or extinguished and is being given pro
forma effect, Fixed Charges attributable thereto shall be based on all such
Indebtedness to the extent incurred, assumed, guaranteed, repaid, redeemed,
retired or extinguished during the applicable four-quarter reference period and
shall be calculated on the average daily balance of such Indebtedness during
such reference period, except in the case of giving pro forma effect to any
repayment, redemption, retirement or extinguishment of Indebtedness under any
revolving credit facility to the extent the revolving credit commitments under
such revolving credit facility are permanently reduced by the amount of such
repayment, redemption, retirement or extinguishment, interest shall be
calculated as if the same had occurred at the beginning of the applicable
four-quarter reference period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Issuer may designate.

 

-13-



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States which
are in effect on October 24, 2006.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01, 2.06(b), 2.06(d) or
2.06(f) hereof.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

 

-14-



--------------------------------------------------------------------------------

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture. When used as a verb, “Guarantee” shall have a
corresponding meaning.

“Guarantor” means, each Restricted Subsidiary that Guarantees the Notes in
accordance with the terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific contingencies
(a “Swap Contract”).

“Holder” means the Person in whose name a Note is registered on the registrar’s
books.

“Incremental Facilities Amount” means $500.0 million.

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any earn-out
obligation until the amount of such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP; or

(d) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

-15-



--------------------------------------------------------------------------------

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) obligations under or in respect of Receivables Facilities.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” as defined in the recitals hereto.

“Initial Purchasers” Deutsche Bank Securities Inc., Wells Fargo Securities, LLC,
Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Interest Payment Date” means May 15 and November 15 of each year to stated
maturity.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or, in either case,
an equivalent rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Issuer and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

-16-



--------------------------------------------------------------------------------

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. If the Issuer or any Restricted Subsidiary of the Issuer
sells or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of the Issuer such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Issuer, the Issuer will be deemed to have made an Investment on the date of any
such sale or disposition equal to the fair market value of the Equity Interests
of such Restricted Subsidiary not sold or disposed of and such Investment in the
Equity Interest of such former Restricted Subsidiary shall not be considered an
Investment in existence on the Issue Date. For purposes of the definition of
“Unrestricted Subsidiary” and Section 4.07 hereof:

(1) “Investments” shall include the portion (proportionate to the Issuer’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Issuer at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Issuer shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Issuer’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b) the portion (proportionate to the Issuer’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.

“Investors” means Thomas H. Lee Partners, L.P. and Quadrangle Group LLC and each
of their respective Affiliates and any investment funds advised or managed by
any of the foregoing but not including, however, any portfolio companies of any
of the foregoing.

“Issue Date” means November 24, 2010.

“Issuer” has the meaning set forth in the first paragraph under “General”;
provided that when used in the context of determining the fair market value of
an asset or liability under this Indenture, “Issuer” shall be deemed to mean the
board of directors of the Issuer when the fair market value is equal to or in
excess of $100.0 million (unless otherwise expressly stated).

“Issuer Order” means a written request or order signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, and delivered to the Trustee.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

 

-17-



--------------------------------------------------------------------------------

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuer and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease (or negative pledge) be deemed to constitute a
Lien.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition or collection of any Designated
Non-cash Consideration or Cash Equivalents received in any Asset Sale, net of
the direct costs relating to such Asset Sale and the sale or disposition of such
Designated Non-cash Consideration, including legal, accounting and investment
banking fees, and brokerage and sales commissions, any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of principal,
premium, if any, and interest on Senior Indebtedness secured by a Lien on the
assets disposed or otherwise required (other than required by clause (1) of
Section 4.10(b) hereof) to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Issuer or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Issuer or any of its Restricted Subsidiaries after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes and more particularly means any Note
authenticated and delivered under this Indenture. For all purposes of this
Indenture, the term “Notes” shall also include any Additional Notes that may be
issued under a supplemental indenture.

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities, and guarantees of payment of such
principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“Offering Memorandum” means the offering memorandum, dated November 9, 2010,
relating to the sale of the Initial Notes.

 

-18-



--------------------------------------------------------------------------------

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Issuer.
“Officer” of any Guarantor has a correlative meaning.

“Officer’s Certificate” means a certificate signed on behalf of the Issuer by an
Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, that meets the requirements set forth in this Indenture.

“Opinion of Counsel” means a written opinion from legal counsel. The counsel may
be an employee of or counsel to the Issuer.

“Parent Company” means a Person in which the Permitted Holders have or shall
have acquired Equity Interests so long as such Person directly or indirectly
holds 100% of the total voting power of the Voting Stock of the Issuer, and at
the time such Person acquired such voting power, no Person and no group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision, but including for such purposes any Permitted Holders)
shall have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), directly or indirectly, of 50% or
more of the total voting power of the Voting Stock of such Person.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Participating Broker-Dealer” has the meaning set forth in the Registration
Rights Agreement.

“Permitted Acquisition Debt” means any Indebtedness, Disqualified Stock or
Preferred Stock of (a) the Issuer and any Restricted Subsidiary incurred to
finance an acquisition (including any merger, amalgamation or consolidation),
any transaction in connection therewith and related fees and expenses and
(b) any Person that is acquired by the Issuer or any Restricted Subsidiary as a
result of which such Person becomes a Restricted Subsidiary or that is merged
into, or amalgamated or consolidated with, the Issuer or a Restricted Subsidiary
in compliance with the terms of this Indenture; provided that after giving
effect to such acquisition, merger, amalgamation or consolidation, the
incurrence or issuance of such Indebtedness, Disqualified Stock or Preferred
Stock and the repayment, redemption, repurchase, defeasance, extinguishment or
other retirement of Indebtedness, Disqualified Stock or Preferred Stock, either
(i) the Fixed Charge Coverage Ratio on a consolidated basis for the Issuer and
its Restricted Subsidiaries would have been at least 2.00 to 1.00 (or such Fixed
Charge Coverage Ratio is greater than immediately prior to such acquisition,
merger, amalgamation or consolidation) or (ii) the Consolidated Total Debt Ratio
of the Issuer and the Restricted Subsidiaries would not have been greater than
immediately prior to such acquisition, merger, amalgamation or consolidation.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Issuer or any of its Restricted Subsidiaries and
another Person, provided that any cash received must be applied in accordance
with Section 4.10 hereof.

 

-19-



--------------------------------------------------------------------------------

“Permitted Holders” means the Investors, Gary L. West and Mary E. West (together
with their respective heirs and any trust established for their benefit or for
the benefit of such heirs) and members of management of the Issuer (or any of
its direct or indirect parent companies who are holders of Equity Interests of
the Issuer (or any of its direct or indirect parent companies)) on the Issue
Date and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act or any successor provision) of which any of the Persons
constituting the Permitted Holders (so long as, solely in the case of such
group, without giving effect to the existence of such group or any other group,
Persons constituting the Permitted Holders, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
Issuer (or any of its direct or indirect parent companies holding directly or
indirectly 100% of the total voting power of the Voting Stock of the Issuer));
provided, that any Person or Persons that are a group or acting as a group whose
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) constitutes a Change of Control in
respect of which a Change of Control Offer is made in accordance with the
requirements of Section 4.14 hereof (or otherwise would have required a Change
of Control Offer in the absence of the waiver of such requirement by Holders in
accordance with Section 4.14 hereof) will thereafter, together with its
Affiliates, constitute an additional Permitted Holder or additional Permitted
Holders.

“Permitted Investments” means:

(1) any Investment in the Issuer or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business (or, in the case of clause (b)(ii)
below, the assets of such Person) if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, (i) is
merged, amalgamated or consolidated with or into, or (ii) transfers or conveys
(x) substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary or (y) a business line, unit division or segment of such
Person to the Issuer or a Restricted Subsidiary,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions of Section 4.10 hereof or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Issue Date and any extension, modification,
replacement or renewal of any such Investments existing on the Issue Date, but
only to the extent not involving additional advances, contributions or other
Investments of cash or other assets or other increases thereof other than as a
result of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities, in each case, pursuant to the terms of such
Investment as in effect on the Issue Date (or as subsequently amended or
otherwise modified in a manner not disadvantageous to the Holders of the Notes
in any material respect);

(6) any Investment acquired by the Issuer or any of its Restricted Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
Issuer or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

 

-20-



--------------------------------------------------------------------------------

(b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under clause (10) of Section 4.09(b) hereof;

(8) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (8) that
are at that time outstanding (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities), not to exceed the greater of (x) $150.0
million and (y) 7.0% of Total Assets at the time of such Investment (with the
fair market value of each outstanding Investment being measured at the time made
and without giving effect to subsequent changes in value);

(9) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Issuer, or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 4.07(a)
hereof;

(10) guarantees of Indebtedness permitted under Section 4.09 hereof, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business and the creation of liens on the assets of the Issuer or any of its
Restricted Subsidiaries in compliance with Section 4.12 hereof;

(11) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 4.11(b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 4.11(b)
hereof);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $200.0 million and
(y) 9.5% of Total Assets at the time of such Investment (with the fair market
value of each outstanding Investment being measured at the time made and without
giving effect to subsequent changes in value);

(14) advances to, or guarantees of Indebtedness of, employees not in excess of
$10.0 million outstanding at any one time, in the aggregate;

(15) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Issuer or
any direct or indirect parent entity thereof;

 

-21-



--------------------------------------------------------------------------------

(16) Investments in or relating to a Receivables Subsidiary that, in the good
faith determination of the Issuer, are necessary or advisable to effect any
Receivables Facility;

(17) Investments consisting of licensing, sublicensing or contribution of
intellectual property and other intangible assets pursuant to joint marketing
arrangements with other Persons; and

(18) Investments in Receivables Management Assets in the ordinary course of
business and relating to a Receivables Management Subsidiary that, in the good
faith determination of the Issuer are necessary or advisable in the conduct of
the Receivables Management Business or required by any Receivables Management
Financing.

“Permitted Liens” means, with respect to any Person:

(1) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employees’ health tax and other social security or
statutory laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness) or leases
to which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. government bonds to
secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent, in
each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
action or other Liens arising out of judgments or awards against such Person
with respect to which such Person shall then be proceeding with an appeal or
other actions for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or payable or which are being contested in
good faith by appropriate actions diligently conducted, if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP, or for property taxes on property that the Issuer or one of its
Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business or consistent with
past practice;

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially impair their use in
the operation of the business of such Person;

 

-22-



--------------------------------------------------------------------------------

(6) Liens securing Indebtedness permitted to be incurred or issued pursuant to
clause (4), (12)(b), (14), or (18) of Section 4.09(b) hereof or initially
incurred or issued thereunder; provided that Liens securing Indebtedness
permitted to be incurred or issued pursuant to clause (18) extend only to the
assets of Foreign Subsidiaries;

(7) Liens existing on the Issue Date;

(8) Liens existing on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Issuer or any of its Restricted
Subsidiaries;

(9) Liens existing on property at the time the Issuer or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Issuer or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition, merger, amalgamation
or consolidation; provided, further, however, that the Liens may not extend to
any other property owned by the Issuer or any of its Restricted Subsidiaries;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Issuer or another Restricted Subsidiary permitted to be incurred in
accordance with Section 4.09 hereof;

(11) Liens securing Hedging Obligations so long as the related Indebtedness is
permitted to be incurred under this Indenture and Liens securing treasury and
cash management obligations in the ordinary course of business;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
or transfers of chattel paper entered into by the Issuer and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Issuer or any Guarantor;

(16) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8) and (9); provided, however,
that (a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (6), (7), (8) and
(9) at the time the original Lien became a Permitted Lien under this Indenture,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

 

-23-



--------------------------------------------------------------------------------

(17) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;

(18) other Liens securing obligations (other than Subordinated Indebtedness) not
in excess of $25.0 million at any one time outstanding;

(19) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (a)(5) under Section 6.01 hereof so long as such Liens
are adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

(20) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(21) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(22) Liens deemed to exist in connection with Investments in repurchase
agreements or other Cash Equivalents permitted under Section 4.09 hereof;
provided that such Liens do not extend to any assets other than those that are
the subject of such repurchase agreement or other Cash Equivalents;

(23) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(24) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;

(25) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Issuer’s clients;

(26) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(27) Liens solely on any cash earnest money deposits made by the Issuer or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Permitted Investment or any Restricted
Investment otherwise permitted under this Indenture;

 

-24-



--------------------------------------------------------------------------------

(28) deposits and security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations or business of the Issuer and its Restricted Subsidiaries in
the ordinary course of business;

(29) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

(30) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Issuer or any
Restricted Subsidiary in the ordinary course of business;

(31) Liens with respect to the assets of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness of such Restricted Subsidiary incurred in
accordance with Section 4.09 hereof; and

(32) Liens (i) on Receivables Management Assets incurred by a Receivables
Management Subsidiary in connection with a Receivables Management Financing,
(ii) on the Equity Interests of a Receivables Management Subsidiary or
(iii) otherwise arising from the sale of all or any portion of a portfolio of
accounts receivable, or any participation or interest therein, or related assets
in the conduct of the Receivables Management Business.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“Pro Forma EBITDA” means, on any date of determination, the EBITDA of the Issuer
and its Restricted Subsidiaries for the most recently ended four fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such event for which such calculation is being made shall occur,
in each case with such pro forma adjustments to EBITDA in respect of any events
or transactions (including any transaction in connection with which Pro Forma
EBITDA is to be calculated) and the amount of income or earnings relating
thereto and any related adjustments, including resultant or anticipated
synergies, operating improvements, operating expense reductions and other costs
savings, in a manner consistent with the pro forma adjustment pursuant to the
second and third paragraphs of the definition of “Fixed Charge Coverage Ratio.”

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Issuer in
good faith.

 

-25-



--------------------------------------------------------------------------------

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Issuer or any of its Restricted Subsidiaries (other than
a Receivables Subsidiary).

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Management Assets” means any debt or other obligations, including
receivables and defaulted, contingent and charged-off obligations, any
participation or interest therein, and all rights and interests related to, or
arising in connection with, any of the foregoing, including any agreements,
documents and instruments.

“Receivables Management Business” means the segment of the Issuer’s consolidated
businesses relating to Receivables Management Assets, including, without
limitation, servicing, collecting, purchasing and selling Receivables Management
Assets and any financing thereof.

“Receivables Management Financing” means, with respect to any Receivables
Management Subsidiary, any Indebtedness incurred for the purpose of making
Investments in Receivables Management Assets and operating the Receivables
Management Business; provided that the Indebtedness thereunder is not
(a) guaranteed by the Issuer or any Restricted Subsidiary other than Receivables
Management Subsidiaries and (b) secured by the assets of the Issuer or any
Restricted Subsidiary other than the property and assets of Receivables
Management Subsidiaries and the Equity Interests of Receivables Management
Subsidiaries.

“Receivables Management Leverage Ratio” means, with respect to the Receivables
Management Subsidiaries, as of any date of determination, the ratio of
(1) Consolidated Total Indebtedness attributable to the Receivables Management
Subsidiaries under Receivables Management Financings to (2) Pro Forma EBITDA
attributable to the Receivables Management Subsidiaries.

“Receivables Management Subsidiary” means any Restricted Subsidiary
substantially all of whose activities consist of engaging in the Receivables
Management Business.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Record Date” for the interest or Additional Interest, if any, payable on any
applicable Interest Payment Date means May 1 or November 1 (whether or not a
Business Day) next preceding such Interest Payment Date.

“Registration Rights Agreement” means the Registration Rights Agreement with
respect to the Notes dated as of the Issue Date , among the Issuer, the
Guarantors and the Initial Purchasers, as such agreement may be amended,
modified or supplemented from time to time and, with respect to any Additional
Notes, one or more registration rights agreements between the Issuer and the
other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Issuer to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.

 

-26-



--------------------------------------------------------------------------------

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note upon expiration of
the Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend, the Private Placement
Legend and the Regulation S Temporary Global Note Legend and deposited with or
on behalf of and registered in the name of the Depositary or its nominee, issued
in a denomination equal to the outstanding principal amount of the Notes
initially sold in reliance on Rule 903.

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Issuer (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

-27-



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Facilities” means the Credit Facilities under the Amended and
Restated Credit Agreement dated as of the Issue Date, by and among the Issuer,
the lenders party thereto in their capacities as lenders thereunder and Wells
Fargo Bank, National Association, as Administrative Agent and Swing Line Lender,
Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication Agents,
and Wells Fargo Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents, Wells Fargo Securities, LLC and
Deutsche Bank Securities Inc., as Joint Lead Arrangers, and Wells Fargo
Securities, LLC and Deutsche Bank Securities Inc., as Joint Bookrunners,
including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under
Section 4.09 hereof).

“Senior Indebtedness” means:

(1) all Indebtedness of the Issuer or any Guarantor outstanding under the Senior
Credit Facilities, the 9 1/2% Senior Notes, the 8 5/8% Senior Notes and the
Notes and related Guarantees (including interest accruing on or after the filing
of any petition in bankruptcy or similar proceeding or for reorganization of the
Issuer or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Issue Date or thereafter created or incurred) and all
obligations of the Issuer or any Guarantor to reimburse any bank or other Person
in respect of amounts paid under letters of credit, acceptances or other similar
instruments;

 

-28-



--------------------------------------------------------------------------------

(2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into),
provided that such Hedging Obligations are permitted to be incurred under the
terms of this Indenture;

(3) any other Indebtedness of the Issuer or any Guarantor permitted to be
incurred under the terms of this Indenture, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinated in
right of payment to the Notes or any related Guarantee; and

(4) all Obligations with respect to the items listed in the preceding clauses
(1), (2) and (3); provided, however, that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Issuer or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture.

“Senior Subordinated Notes” means the $450,000,000 aggregate principal amount of
11% Senior Subordinated Notes due 2016 issued by the Issuer under that certain
indenture dated as of October 24, 2006.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Issuer and its Restricted Subsidiaries on the Issue Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Investors, the Issuer and Omaha
Acquisition Corp. as in effect on the Issue Date.

 

-29-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means,

(1) with respect to the Issuer, any Indebtedness of the Issuer which is by its
terms subordinated in right of payment to the Notes, and

(2) with respect to any Guarantor, any Indebtedness of any Guarantor which is by
its terms subordinated in right of payment to the Guarantee of such entity of
the Notes.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof or is
consolidated under GAAP with such Person at such time; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Swap Contract” has the meaning set forth in the definition of “Hedging
Obligations.”

“Total Assets” means the total assets of the Issuer and its Restricted
Subsidiaries on a consolidated basis determined in accordance with GAAP, as
shown on the most recent balance sheet of the Issuer or such other Person as may
be expressly stated.

“Transaction” means the transactions contemplated by the Agreement and Plan of
Merger, dated May 31, 2006, between Omaha Acquisition Corp. and the Issuer, the
issuance of the 9 1/2% Senior Notes and the Senior Subordinated Notes and
borrowings under the Senior Credit Facilities, as in effect on October 24, 2006,
the payment of transaction, retention and incentive bonuses and change of
control payments to management and other employees and all related transactions
in each case in connection with the transactions contemplated by such Agreement
and Plan of Merger, the establishment of equity compensation plans, equity
arrangements and employment arrangements with certain of the Issuer’s management
in connection with the transactions contemplated by such Agreement and Plan of
Merger and the consummation of any other transactions in connection with, or in
contemplation of, any of the foregoing.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to November 15, 2014;
provided, however, that if the period from the Redemption Date to November 15,
2014 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

 

-30-



--------------------------------------------------------------------------------

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as trustee,
until a successor replaces it in accordance with the applicable provisions of
this Indenture and thereafter means the successor serving hereunder.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that
has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that is deposited with or on behalf of and registered in the name
of the Depositary, representing Notes that do not bear the Private Placement
Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Subsidiary of the Issuer (other than solely any
Subsidiary of the Subsidiary to be so designated); provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Issuer;

(2) such designation complies with Section 4.07 hereof;

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Issuer or any Restricted Subsidiary; and

 

-31-



--------------------------------------------------------------------------------

(4) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Subordinated Indebtedness or the
Senior Subordinated Notes.

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Issuer could incur at least $1.00 of additional Indebtedness pursuant to
the Fixed Charge Coverage Ratio test described in Section 4.09(a) hereof; or

(2) the Fixed Charge Coverage Ratio for the Issuer its Restricted Subsidiaries
would be greater than such ratio for the Issuer and its Restricted Subsidiaries
immediately prior to such designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares issued to foreign nationals under applicable law) shall at the
time be owned by such Person or by one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.

 

Section 1.02 Other Definitions.

 

Term

  

Defined in
Section

“Acceptable Commitment”

   4.10(b)

“Affiliate Transaction”

   4.11(a)

“Asset Sale Offer”

   4.10(c)

“Authentication Order”

   2.02

 

-32-



--------------------------------------------------------------------------------

 

Term

  

Defined in
Section

“Change of Control Offer”

   4.14(a)

“Change of Control Payment”

   4.14(a)

“Change of Control Payment Date”

   4.14(a)

“Covenant Defeasance”

   8.03

“Covenant Suspension Event”

   4.16(a)

“DTC”

   2.03

“Event of Default”

   6.01(a)

“Excess Proceeds”

   4.10(c)

“incur”

   4.09(a)

“Legal Defeasance”

   8.02

“Note Register”

   2.03

“Offer Amount”

   3.09(b)

“Offer Period”

   3.09(b)

“Pari Passu Indebtedness”

   4.10(c)

“Paying Agent”

   2.03

“Purchase Date”

   3.09(b)

“Redemption Date”

   3.07(b)

“Refinancing Indebtedness”

   4.09(b)

“Refunding Capital Stock”

   4.07(b)

“Registrar”

   2.03

“Restricted Payments”

   4.07(a)

“Second Commitment”

   4.10(b)

“Successor Company”

   5.01(a)

“Successor Person”

   5.01(c)

“Suspended Covenant”

   4.16(a)

“Treasury Capital Stock”

   4.07(b)

 

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Issuer and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

 

-33-



--------------------------------------------------------------------------------

 

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

(e) “will” shall be interpreted to express a command;

(f) provisions apply to successive events and transactions;

(g) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;

(h) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;

(i) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision; and

(j) “including”, “includes” and similar words mean including without limitation.

For purposes of Section 4.07, Equity Interests of the Issuer shall not include
any Equity Interests cancelled in connection with the Transaction.

 

Section 1.05 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Issuer. Proof of
execution of any such instrument or of a writing appointing any such agent, or
the holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 7.01) conclusive in favor of the Trustee and
the Issuer, if made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

 

-34-



--------------------------------------------------------------------------------

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) The Issuer may, in the circumstances permitted by the Trust Indenture Act,
set a record date for purposes of determining the identity of Holders entitled
to give any request, demand, authorization, direction, notice, consent, waiver
or take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders. Unless otherwise
specified, if not set by the Issuer prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 30 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including DTC
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and any Person that is the Holder of a
Global Note may provide its proxy or proxies to the beneficial owners of
interests in any such Global Note through such depositary’s standing
instructions and customary practices.

(h) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.

 

-35-



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

 

Section 2.01 Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage. Each
Note shall be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent up to the aggregate principal
amount of Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as applicable, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby shall be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, as custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary for the accounts of
designated agents holding on behalf of Euroclear or Clearstream, duly executed
by the Issuer and authenticated by the Trustee as hereinafter provided. The
Restricted Period shall be terminated upon the receipt by the Trustee of:

(i) a written certificate from the Depositary, together with copies of
certificates from Euroclear and Clearstream certifying that they have received
certification of non-United States beneficial ownership of 100% of the aggregate
principal amount of the Regulation S Temporary Global Note (except to the extent
of any beneficial owners thereof who acquired an interest therein during the
Restricted Period pursuant to another exemption from registration under the
Securities Act and who shall take delivery of a beneficial ownership interest in
a 144A Global Note bearing a Private Placement Legend, all as contemplated by
Section 2.06(b) hereof); and

(ii) an Officer’s Certificate from the Issuer.

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S Permanent Global
Note, the Trustee shall cancel the Regulation S Temporary Global Note. The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

 

-36-



--------------------------------------------------------------------------------

(d) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to an Asset Sale
Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof. The Notes shall not be redeemable, other than
as provided in Article 3.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuer without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuer’s ability to issue Additional Notes
shall be subject to the Issuer’s compliance with Section 4.09 hereof. Any
Additional Notes shall be issued with the benefit of an indenture supplemental
to this Indenture.

(e) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held by Participants through
Euroclear or Clearstream.

 

Section 2.02 Execution and Authentication.

At least one Officer shall execute the Notes on behalf of the Issuer by manual
or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto by the manual or facsimile signature of the Trustee.
The signature shall be conclusive evidence that the Note has been duly
authenticated and delivered under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuer Order (an
“Authentication Order”), authenticate and deliver the Initial Notes. In
addition, at any time, from time to time, the Trustee shall upon an
Authentication Order authenticate and deliver any Additional Notes and Exchange
Notes for an aggregate principal amount specified in such Authentication Order
for such Additional Notes or Exchange Notes issued hereunder.

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

 

-37-



--------------------------------------------------------------------------------

 

Section 2.03 Registrar and Paying Agent.

The Issuer shall maintain an office or agency in the Borough of Manhattan, City
of New York, where Notes may be presented for registration of transfer or for
exchange (“Registrar”) and one or more offices or agencies in the Borough of
Manhattan, City of New York, where Notes may be presented for payment (“Paying
Agent”). The Registrar shall keep a register of the Notes (“Note Register”) and
of their transfer and exchange. The Issuer may appoint one or more co-registrars
and one or more additional paying agents. The term “Registrar” includes any
co-registrar and the term “Paying Agent” includes any additional paying agent.
The Issuer may change any Paying Agent or Registrar without prior notice to any
Holder. The Issuer shall notify the Trustee in writing of the name and address
of any Agent not a party to this Indenture. If the Issuer fails to appoint or
maintain another entity as Registrar or Paying Agent, the Trustee shall act as
such. The Issuer or any of its Subsidiaries may act as Paying Agent or
Registrar.

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuer initially appoints the Trustee to act as the Paying Agent and
Registrar for the Notes and to act as Custodian with respect to the Global
Notes.

 

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuer shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or Additional Interest, if any, or interest on the Notes, and
will notify the Trustee of any default by the Issuer in making any such payment.
While any such default continues, the Trustee may require a Paying Agent to pay
all money held by it to the Trustee. The Issuer at any time may require a Paying
Agent to pay all money held by it to the Trustee. Upon payment over to the
Trustee, the Paying Agent (if other than the Issuer or a Subsidiary) shall have
no further liability for the money. If the Issuer or a Subsidiary acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
the Holders all money held by it as Paying Agent. Upon any bankruptcy or
reorganization proceedings relating to the Issuer, the Trustee shall serve as
Paying Agent for the Notes.

 

Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with Trust Indenture Act Section 312(a). If the Trustee
is not the Registrar, the Issuer shall furnish to the Trustee at least two
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders of
Notes and the Issuer shall otherwise comply with Trust Indenture Act
Section 312(a).

 

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor Depositary or a nominee
of such successor Depositary. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note unless (i) the Depositary (x) notifies the
Issuer that it is unwilling or unable to continue as Depositary for such Global
Note or (y) has ceased to be a clearing agency registered under the Exchange Act
and, in either case, a successor Depositary is not appointed by the Issuer
within 120 days or (ii) there shall have occurred and be continuing a Default
with respect to the Notes. Upon the occurrence of any of the preceding events in
(i) or (ii) above, Definitive Notes delivered in exchange for any Global Note or
beneficial interests therein will be registered in the names, and issued in any
approved denominations, requested by or on behalf of the Depositary (in
accordance with its customary procedures). Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to this Section 2.06 or Section 2.07 or
2.10 hereof, shall be authenticated and delivered in the form of, and shall be,
a Global Note, except for Definitive Notes issued subsequent to any of the
preceding events in (i) or (ii) above and pursuant to Section 2.06(c) hereof. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a); provided, however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

 

-38-



--------------------------------------------------------------------------------

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above; provided that in no event shall Definitive Notes be issued upon
the transfer or exchange of beneficial interests in the Regulation S Temporary
Global Note prior to (A) the expiration of the Restricted Period and (B) the
receipt by the Registrar of any Statement of beneficial interest required
pursuant to Rule 903(b)(3)(ii)(B). Upon consummation of an Exchange Offer by the
Issuer in accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the Holder of such beneficial interests in the Restricted Global Notes. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.

 

-39-



--------------------------------------------------------------------------------

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a Participating Broker-Dealer, (2) a Person
participating in the distribution of the Exchange Notes or (3) a Person who is
an affiliate (as defined in Rule 144) of the Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

-40-



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuer shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in paragraph (i) or (ii) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuer or any of its
Restricted Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item
(3)(c) thereof,

 

-41-



--------------------------------------------------------------------------------

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuer shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(ii) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any statement of beneficial interest
required pursuant to Rule 903(b)(3)(ii)(B) of the Securities Act, except in the
case of a transfer pursuant to an exemption from the registration requirements
of the Securities Act other than Rule 903 or Rule 904.

(iii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (i) or (ii) of Section 2.06(a) hereof and if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a Participating Broker-Dealer, (2) a Person participating in the
distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

 

-42-



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(iv) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in subsection (i) or (ii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Issuer shall execute and
the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant. The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall not bear the Private Placement
Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuer or any
of its Restricted Subsidiaries, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or

 

-43-



--------------------------------------------------------------------------------

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a Participating
Broker-Dealer, (2) a Person participating in the distribution of the Exchange
Notes or (3) a Person who is an affiliate (as defined in Rule 144) of the
Issuer;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Participating Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or

(2) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

 

-44-



--------------------------------------------------------------------------------

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the principal amount of Definitive Notes
so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e):

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to a QIB in accordance with Rule 144A,
then the transferor must deliver a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a Participating
Broker-Dealer, (2) a Person participating in the distribution of the Exchange
Notes or (3) a Person who is an affiliate (as defined in Rule 144) of the
Issuer;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

 

-45-



--------------------------------------------------------------------------------

(C) any such transfer is effected by a Participating Broker-Dealer pursuant to
the Exchange Offer Registration Statement in accordance with the Registration
Rights Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

(2) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Issuer shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof, the Trustee
shall authenticate (i) one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of the beneficial interests in
the Restricted Global Notes tendered for acceptance by Persons that certify in
the applicable Letters of Transmittal that (x) they are not Participating
Broker-Dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Issuer,
and accepted for exchange in the Exchange Offer and (ii) Unrestricted Definitive
Notes in an aggregate principal amount equal to the principal amount of the
Restricted Definitive Notes tendered for acceptance by Persons that certify in
the applicable Letters of Transmittal that (x) they are not Participating
Broker-Dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Issuer,
and accepted for exchange in the Exchange Offer. Concurrently with the issuance
of such Notes, the Trustee shall cause the aggregate principal amount of the
applicable Restricted Global Notes to be reduced accordingly, and the Issuer
shall execute and the Trustee shall authenticate and mail to the Persons
designated by the Holders of Definitive Notes so accepted Unrestricted
Definitive Notes in the applicable principal amount. Any Notes that remain
outstanding after the consummation of the Exchange Offer, and Exchange Notes
issued in connection with the Exchange Offer, shall be treated as a single class
of securities under this Indenture.

 

-46-



--------------------------------------------------------------------------------

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (D) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE ISSUER SO
REQUESTS), OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON”
HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

 

-47-



--------------------------------------------------------------------------------

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(H) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(A) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

(iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

-48-



--------------------------------------------------------------------------------

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.14 and
9.05 hereof).

(iii) Neither the Registrar nor the Issuer shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(v) The Issuer shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection, (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part or (C) to register the transfer of or to exchange a Note between a Record
Date and the next succeeding Interest Payment Date.

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuer may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest
(including Additional Interest, if any) on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuer shall be affected by
notice to the contrary.

(vii) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuer designated pursuant to Section 4.02 hereof, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii) At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Issuer shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02
hereof.

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

-49-



--------------------------------------------------------------------------------

(x) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by the terms of, this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee, the Registrar or the Issuer
and the Trustee receives evidence to its satisfaction of the ownership and
destruction, loss or theft of any Note, the Issuer shall issue and the Trustee,
upon receipt of an Authentication Order, shall authenticate a replacement Note
if the Trustee’s requirements are met. If required by the Trustee or the Issuer,
an indemnity bond must be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Issuer to protect the Issuer, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced. The Issuer may charge for its expenses in replacing a Note.

Every replacement Note is a contractual obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding (including for accounting purposes) and shall
cease to accrue interest.

 

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer,
or by any Affiliate of the Issuer, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded. Notes so owned which have been pledged in good faith shall not be
disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to deliver any such direction, waiver or consent with respect to
the Notes and that the pledgee is not the Issuer or any obligor upon the Notes
or any Affiliate of the Issuer or of such other obligor.

 

-50-



--------------------------------------------------------------------------------

 

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

 

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of cancelled Notes
(subject to the record retention requirement of the Exchange Act) in its
customary manner. Certification of the disposal of all cancelled Notes shall be
delivered to the Issuer upon its request therefor. The Issuer may not issue new
Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.

 

Section 2.12 Defaulted Interest.

If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof. The Issuer shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuer shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12. The Trustee shall
fix or cause to be fixed each such special record date and payment date;
provided that no such special record date shall be less than 10 days prior to
the related payment date for such defaulted interest. The Trustee shall promptly
notify the Issuer of such special record date. At least 15 days before the
special record date, the Issuer (or, upon the written request of the Issuer, the
Trustee in the name and at the expense of the Issuer) shall mail or cause to be
mailed, first-class postage prepaid, to each Holder a notice at his or her
address as it appears in the Note Register that states the special record date,
the related payment date and the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

 

-51-



--------------------------------------------------------------------------------

 

Section 2.13 CUSIP/ ISIN Numbers

The Issuer in issuing the Notes may use CUSIP and ISIN numbers (if then
generally in use) and, if so, the Trustee shall use CUSIP and ISIN numbers in
notices of redemption as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of redemption and
that reliance may be placed only on the other identification numbers printed on
the Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Issuer will as promptly as practicable notify the
Trustee of any change in the CUSIP and ISIN numbers.

ARTICLE 3

REDEMPTION

 

Section 3.01 Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to Section 3.07 hereof, it shall
furnish to the Trustee, at least 2 Business Days before notice of redemption is
required to be mailed or caused to be mailed to Holders pursuant to Section 3.03
hereof but not more than 60 days before a redemption date, an Officer’s
Certificate setting forth (i) the paragraph or subparagraph of such Note and/or
Section of this Indenture pursuant to which the redemption shall occur, (ii) the
redemption date, (iii) the principal amount of the Notes to be redeemed and
(iv) the redemption price.

 

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased (a) if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed or (b) on a pro rata basis by lot or by such other
method the Trustee considers fair and appropriate. In the event of partial
redemption or purchase by lot, the particular Notes to be redeemed or purchased
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption or purchase.

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in amounts of $2,000 or
whole multiples of $1,000; no Notes of $2,000 or less can be redeemed in part,
except that if all of the Notes of a Holder are to be redeemed or purchased, the
entire outstanding amount of Notes held by such Holder, even if not a multiple
of $1,000, shall be redeemed or purchased. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
or purchase also apply to portions of Notes called for redemption or purchase.

 

Section 3.03 Notice of Redemption.

Subject to Section 3.09 hereof, the Issuer shall deliver electronically or mail
or cause to be mailed by first-class mail notices of redemption, postage
prepaid, at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at such Holder’s registered address, or
otherwise in accordance with the Applicable Procedures, except that redemption
notices may be mailed more than 60 days prior to a redemption date if the notice
is issued in connection with Article 8 or Article 11 hereof. Except as set forth
in Section 3.07(d) hereof, notices of redemption may not be conditional.

 

-52-



--------------------------------------------------------------------------------

The notice shall identify the Notes to be redeemed and shall state:

(a) the redemption date;

(b) the redemption price;

(c) if any Note is to be redeemed in part only, the portion of the principal
amount of that Note that is to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note representing the same indebtedness
to the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h) that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes; and

(i) if in connection with a redemption pursuant to Section 3.07(d) and 3.07(e)
hereof, any condition to such redemption.

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided that the Issuer shall have delivered
to the Trustee, at least 2 Business Days before notice of redemption is required
to be mailed or caused to be mailed to Holders pursuant to this Section 3.03
(unless a shorter notice shall be agreed to by the Trustee), an Officer’s
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

 

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price (except as provided for in Section 3.07(d) and
3.07(e) hereof). The notice, if mailed in a manner herein provided, shall be
conclusively presumed to have been given, whether or not the Holder receives
such notice. In any case, failure to give such notice by mail or any defect in
the notice to the Holder of any Note designated for redemption in whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Note. Subject to Section 3.05 hereof, on and after the redemption date,
interest ceases to accrue on Notes or portions of Notes called for redemption.

 

-53-



--------------------------------------------------------------------------------

 

Section 3.05 Deposit of Redemption or Purchase Price.

Prior to 10:00 a.m. (New York City time) on the redemption or purchase date, the
Issuer shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption or purchase price of and accrued and unpaid interest
(including Additional Interest, if any) on all Notes to be redeemed or purchased
on that date. The Trustee or the Paying Agent shall promptly return to the
Issuer any money deposited with the Trustee or the Paying Agent by the Issuer in
excess of the amounts necessary to pay the redemption price of, and accrued and
unpaid interest on, all Notes to be redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date. If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuer to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

 

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuer shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion, if any, of the Note surrendered representing the same indebtedness to
the extent not redeemed or purchased; provided that each new Note will be in a
principal amount of $2,000 or an integral multiple of $1,000. Notes called for
redemption or tendered for purchase become due on the date fixed for redemption
or purchase. On and after the redemption date, interest ceases to accrue on
Notes or portions thereof called for redemption or tendered for purchase. It is
understood that, notwithstanding anything in this Indenture to the contrary,
only an Authentication Order and not an Opinion of Counsel or Officer’s
Certificate is required for the Trustee to authenticate such new Note.

 

Section 3.07 Optional Redemption.

(a) Except as set forth in clauses (b) and (d) of this Section 3.07, the Issuer
will not be entitled to redeem the Notes at its option prior to November 15,
2014.

(b) At any time prior to November 15, 2014 the Issuer may redeem all or a part
of the Notes (including Additional Notes), as described under Section 3.03
hereof at a redemption price equal to 100% of the principal amount of Notes
redeemed plus the Applicable Premium as of, and accrued and unpaid interest and
Additional Interest, if any, to the date of redemption (the “Redemption Date”),
subject to the rights of Holders on the relevant record date to receive interest
due on the relevant interest payment date.

(c) On and after November 15, 2014 the Issuer may redeem the Notes (including
Additional Notes), in whole or in part, upon notice as described under
Section 3.03 hereof at the redemption prices (expressed as percentages of
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest thereon and Additional Interest, if any, to the applicable
Redemption Date, subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date, if
redeemed during the twelve-month period beginning on November 15 of each of the
years indicated below:

 

Year    Percentage  

2014

     103.938 % 

2015

     101.969 % 

2016 and thereafter

     100.000 % 

 

-54-



--------------------------------------------------------------------------------

(d) In addition, until November 15, 2013, the Issuer may, at its option, on one
or more occasions redeem up to 35% of the aggregate principal amount of Notes
(including Additional Notes) issued by it at a redemption price equal to
107.875% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon and Additional Interest, if any, to the applicable Redemption
Date, subject to the right of Holders of Notes of record on the relevant record
date to receive interest due on the relevant interest payment date, with the net
cash proceeds of one or more Equity Offerings; provided that at least 65% of the
sum of the aggregate principal amount of Notes originally issued under this
Indenture and any Additional Notes issued under this Indenture after the Issue
Date remains outstanding immediately after the occurrence of each such
redemption; provided further that each such redemption occurs within 90 days of
the date of closing of each such Equity Offering.

(e) Notice of any redemption upon any Equity Offering may be given prior to the
redemption thereof, and any such redemption or notice may, at the Issuer’s
discretion, be subject to one or more conditions precedent, including, but not
limited to, completion of the related Equity Offering.

(f) The Trustee shall select the Notes to be purchased in the manner described
under Section 3.02 hereof.

(g) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08 Mandatory Redemption.

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes. However, under certain circumstances, the
Issuer may be required to offer to purchase Notes as described in Sections 3.09.
4.10 and 4.14 hereof. The Issuer may at any time and from time to time purchase
Notes in the open market or otherwise.

 

Section 3.09 Offers to Repurchase by Application of Excess Proceeds.

(a) In the event that, pursuant to Section 4.10 hereof, the Issuer shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.

(b) The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuer shall apply all Excess Proceeds (the “Offer Amount”) to the purchase
of Notes and, if required, Pari Passu Indebtedness (on a pro rata basis, if
applicable), or, if less than the Offer Amount has been tendered, all Notes and
Pari Passu Indebtedness tendered in response to the Asset Sale Offer. Payment
for any Notes so purchased shall be made in the same manner as interest payments
are made.

 

-55-



--------------------------------------------------------------------------------

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest and Additional
Interest, if any, up to but excluding the Purchase Date, shall be paid to the
Person in whose name a Note is registered at the close of business on such
Record Date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

(d) Upon the commencement of an Asset Sale Offer, the Issuer shall send, by
first-class mail, a notice to each of the Holders, with a copy to the Trustee.
The notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer. The Asset Sale Offer
shall be made to all Holders and holders of Pari Passu Indebtedness. The notice,
which shall govern the terms of the Asset Sale Offer, shall state:

(i) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;

(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $2,000 only;

(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer such Note
by book-entry transfer, to the Issuer, the Depositary, if appointed by the
Issuer, or a Paying Agent at the address specified in the notice at least three
days before the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;

(viii) that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness surrendered by the holders thereof exceeds the Offer Amount, the
Trustee shall select the Notes and such Pari Passu Indebtedness to be purchased
on a pro rata basis based on the accreted value or principal amount of the Notes
or such Pari Passu Indebtedness tendered (with such adjustments as may be deemed
appropriate by the Trustee so that only Notes in denominations of $2,000, or
integral multiples thereof, shall be purchased); and

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.

(e) On or before the Purchase Date, the Issuer shall, to the extent lawful,
(1) accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale
Offer, or if less than the Offer Amount has been tendered, all Notes tendered
and (2) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions thereof so tendered.

 

-56-



--------------------------------------------------------------------------------

(f) The Issuer, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuer for purchase, and the Issuer shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
in a principal amount equal to any unpurchased portion of the Note surrendered
representing the same indebtedness to the extent not repurchased; provided, that
each such new Note shall be in a principal amount of $2,000 or an integral
multiple thereof. Any Note not so accepted shall be promptly mailed or delivered
by the Issuer to the Holder thereof. The Issuer shall publicly announce the
results of the Asset Sale Offer on or as soon as practicable after the Purchase
Date.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.

ARTICLE 4

COVENANTS

 

Section 4.01 Payment of Notes.

The Issuer shall pay or cause to be paid the principal of, premium, if any,
Additional Interest, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, Additional Interest,
if any, and interest shall be considered paid on the date due if the Paying
Agent, if other than the Issuer or a Subsidiary, holds as of noon New York City
time on the due date money deposited by the Issuer in immediately available
funds and designated for and sufficient to pay all principal, premium, if any,
and interest then due.

The Issuer shall pay all Additional Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

 

Section 4.02 Maintenance of Office or Agency.

The Issuer shall maintain in the Borough of Manhattan in the City of New York an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served. The
Issuer shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuer
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

 

-57-



--------------------------------------------------------------------------------

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain an office or agency in the Borough of Manhattan in the
City of New York for such purposes. The Issuer shall give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

 

Section 4.03 Reports and Other Information.

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Issuer
shall file with the SEC no later than 15 days after the periods set forth below,

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, reports on Form 10-Q containing all quarterly information that
would be required to be contained in Form 10-Q, or any successor or comparable
form;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(4) any other information, documents and other reports which the Issuer would be
required to file with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer shall make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders of the Notes, in each case within 5 days after the
time the Issuer would have been required to file such information with the SEC
as required pursuant to this Section 4.03(a). To the extent any such information
is not furnished within the time periods specified above and such information is
subsequently furnished (including upon becoming publicly available, by filing
such information with the SEC), the Issuer will be deemed to have satisfied its
obligations with respect thereto at such time and any Default with respect
thereto shall be deemed to have been cured; provided that such cure shall not
otherwise affect the rights of the Holders under Article 6 hereof if Holders of
at least 30% in principal amount of the then total outstanding Notes have
declared the principal, premium, if any, interest and any other monetary
obligations on all the then outstanding Notes to be due and payable immediately
and such declaration shall not have been rescinded or cancelled prior to such
cure. In addition, to the extent not satisfied by the foregoing, the Issuer will
agree that, for so long as any Notes are outstanding, it will furnish to Holders
and to securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act. Delivery of such reports, information and documents to the
Trustee is for informational purposes only and the Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

-58-



--------------------------------------------------------------------------------

(b) In the event that any direct or indirect parent company of the Issuer
becomes a guarantor of the Notes, the Issuer may satisfy its obligations under
this Section 4.03 with respect to financial information relating to the Issuer
by furnishing financial information relating to such parent; provided that the
same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Issuer and its Restricted
Subsidiaries on a standalone basis, on the other hand.

 

Section 4.04 Compliance Certificate.

(a) The Issuer and each Guarantor (to the extent that such Guarantor is so
required under the Trust Indenture Act) shall deliver to the Trustee, within 90
days after the end of each fiscal year ending after the Issue Date, a
certificate from the principal executive officer, principal financial officer or
principal accounting officer stating that a review of the activities of the
Issuer and its Restricted Subsidiaries during the preceding fiscal year has been
made under the supervision of the signing Officer with a view to determining
whether the Issuer has kept, observed, performed and fulfilled its obligations
under this Indenture, and further stating, as to such Officer signing such
certificate, that to the best of his or her knowledge the Issuer has kept,
observed, performed and fulfilled in all material respects each and every
condition and covenant contained in this Indenture during such fiscal year and
no Default has occurred and is continuing with respect to any of the terms,
provisions, covenants and conditions of this Indenture (or, if a Default shall
have occurred and is continuing, describing all such Defaults of which he or she
may have knowledge and what action the Issuer is taking or intends to take with
respect thereto).

(b) When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuer or
any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Issuer shall promptly (which shall be no more than five
(5) Business Days after becoming aware of such Default) deliver to the Trustee
by registered or certified mail or by facsimile transmission an Officer’s
Certificate specifying such event and what action the Issuer intends to take
with respect thereto.

 

Section 4.05 Taxes.

The Issuer shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate
negotiations or proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes.

 

Section 4.06 Stay, Extension and Usury Laws.

The Issuer and each of the Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each of the Guarantors (to the extent that they may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and covenant that they
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

-59-



--------------------------------------------------------------------------------

 

Section 4.07 Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(I) declare or pay any dividend or make any payment having the effect thereof or
any distribution on account of the Issuer’s or any of its Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger or consolidation other than:

(A) dividends or distributions by the Issuer payable solely in Equity Interests
(other than Disqualified Stock) of the Issuer; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Issuer or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (7) and (8) of Section 4.09(b) hereof;
or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or

(IV) make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Issuer could incur $1.00 of additional Indebtedness under Section 4.09(a)
hereof; and

 

-60-



--------------------------------------------------------------------------------

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after
October 24, 2006 (including Restricted Payments permitted by clauses (1),
(2) (solely with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c) and (9) of Section 4.07(b) hereof,
but excluding all other Restricted Payments permitted by Section 4.07(b)
hereof), is less than the sum of (without duplication):

(a) 50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) from October 1, 2006 to the end of the Issuer’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received by the Issuer since immediately after October 24, 2006 (other
than net cash proceeds to the extent such net cash proceeds have been used to
incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to
clause (12)(a) of Section 4.09(b) hereof from the issue or sale of:

(i) (A) Equity Interests of the Issuer, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Issuer, any direct or indirect parent entity of the Issuer and the Issuer’s
Subsidiaries after October 24, 2006 to the extent such amounts have been applied
to Restricted Payments made in accordance with clause (4) of Section 4.07(b)
hereof; and

(y) Designated Preferred Stock

and (B) to the extent such net cash proceeds are actually contributed to the
Issuer, Equity Interests of any direct or indirect parent entity of the Issuer
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of
Section 4.07(b) hereof); or

(ii) debt securities of the Issuer that have been converted into or exchanged
for Equity Interests of the Issuer or any direct or indirect parent entity of
the Issuer;

provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock (as defined below), (X) Equity Interests or
convertible debt securities of the Issuer sold to a Restricted Subsidiary,
(Y) Disqualified Stock or debt securities that have been converted into or
exchanged for Disqualified Stock pursuant to the terms thereof or (Z) Excluded
Contributions; plus

(c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property contributed to the capital of the Issuer following October 24, 2006
(other than (i) net cash proceeds to the extent such net cash proceeds have been
used to incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to
clause (12)(a) of Section 4.09(b) hereof, (ii) by a Restricted Subsidiary and
(iii) from any Excluded Contributions); plus

 

-61-



--------------------------------------------------------------------------------

(d) 100% (50% in the case of Excluded Dispositions) of the aggregate amount
received in cash and the fair market value, as determined in good faith by the
Issuer, of marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments and Excluded Dispositions made by the
Issuer or its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Issuer or its Restricted Subsidiaries and
repayments of loans or advances and releases of guarantees, which constitute
Restricted Investments by the Issuer or its Restricted Subsidiaries, in each
case after October 24, 2006; or

(ii) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or a distribution
of capital or property from an Unrestricted Subsidiary (other than in each case
to the extent the Investment in such Unrestricted Subsidiary was made by the
Issuer or a Restricted Subsidiary pursuant to clause (7) of Section 4.07(b)
hereof or to the extent such Investment constituted a Permitted Investment) or a
dividend from an Unrestricted Subsidiary after October 24, 2006; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Issuer or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Issuer or a Restricted Subsidiary after October 24, 2006, the fair market
value of the Investment in such Unrestricted Subsidiary, as determined by the
Issuer in good faith or, if such fair market value may exceed $75.0 million, in
writing by an Independent Financial Advisor, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such
merger, amalgamation, consolidation or transfer (other than to the extent the
Investment in such Unrestricted Subsidiary was made by the Issuer or a
Restricted Subsidiary pursuant to clause (7) or (11) of Section 4.07(b) hereof
or to the extent such Investment constituted a Permitted Investment).

(b) The foregoing provisions of Section 4.07(b) hereof shall not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;

(2) (a) the redemption, purchase, repurchase, defeasance, retirement or other
acquisition or retirement of any Equity Interests (“Treasury Capital Stock”) of
the Issuer or any direct or indirect parent entity of the Issuer or Subordinated
Indebtedness (i) in exchange for, or out of the proceeds of the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary or the Issuer
or to an employee stock ownership plan or any trust established by the Issuer or
any of its Subsidiaries) of, Equity Interests of the Issuer (other than any
Disqualified Stock) and/or (ii) in exchange for, or out of the proceeds of, the
contribution to the Issuer by any direct or indirect parent entity of the Issuer
of Equity Interests of any direct or indirect parent entity of the Issuer of
cash, Cash Equivalents and marketable securities from the net proceeds of the
sale or issuance (other than to a Restricted Subsidiary or the Issuer or to an
employee stock ownership plan or any trust established by the Issuer or any of
its Subsidiaries) of Equity Interests of any direct or indirect parent entity of
the Issuer) (any such Equity Interests of the Issuer and any direct or indirect
parent entity of the Issuer, collectively, “Refunding Capital Stock”), (b) the
declaration and payment of dividends on Treasury Capital Stock out of the
proceeds of the substantially concurrent sale or issuance (other than to a
Subsidiary of the Issuer or to an employee stock ownership plan or any trust
established by the Issuer or any of its Subsidiaries) of Refunding Capital Stock
of the Issuer, and (c) if immediately prior to the retirement of Treasury
Capital Stock, the declaration and payment of dividends thereon was permitted
under clause (6) of this Section 4.07(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any direct or indirect parent entity of the Issuer) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

 

-62-



--------------------------------------------------------------------------------

(3) the redemption, repurchase, defeasance or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or a Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent incurrence or issuance of,
new Indebtedness of the Issuer or a Guarantor, as the case may be, which is
incurred or issued in compliance with Section 4.09 hereof so long as:

(a) the principal amount of such new Indebtedness does not exceed the principal
amount of (or accreted value, if applicable), plus any accrued and unpaid
interest on (which shall include obligations of this type constituting
Additional Interest hereunder), the Subordinated Indebtedness being so redeemed,
repurchased, defeased, exchanged, acquired or retired for value, plus the amount
of any applicable premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased,
defeased, exchanged, acquired or retired, plus any tender premium, defeasance
costs, and any reasonable fees and expenses incurred in connection with such
redemption, repurchase, defeasance, exchange, acquisition or retirement and the
issuance or incurrence of such new Indebtedness;

(b) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
redeemed, repurchased, defeased, exchanged, acquired or retired for value;

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, exchanged, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, exchanged, acquired or
retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Issuer or any of its direct or indirect parent companies held by
any future, present or former employee, director or consultant of the Issuer,
any of its Subsidiaries or any of its direct or indirect parent companies
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided, however, that the
aggregate Restricted Payments made under this clause (4) do not exceed in any
calendar year, (x) $30.0 million, for the calendar year ending December 31, 2009
and (y) $15.0 million (which shall increase to $20.0 million subsequent to the
consummation of an underwritten public Equity Offering by the Issuer or any
direct or indirect parent entity of the Issuer) for any subsequent calendar year
with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $30.0 million in any calendar year (which shall increase to $40.0
million subsequent to the consummation of an underwritten public Equity Offering
by the Issuer or any direct or indirect parent entity of the Issuer); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Issuer and, to the extent contributed to the Issuer, Equity
Interests of any of the Issuer’s direct or indirect parent companies, in each
case to members of management, directors or consultants of the Issuer, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Issue Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (3) of Section 4.07(a) hereof; plus

 

-63-



--------------------------------------------------------------------------------

(b) the cash proceeds of key man life insurance policies received by the Issuer
or its Restricted Subsidiaries after the Issue Date; less

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4);

and provided further that cancellation of Indebtedness owing to the Issuer from
future, present or former employees, directors or consultants of the Issuer, any
of the Issuer’s direct or indirect parent companies or any of the Issuer’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Issuer or any of its direct or indirect parent companies will not be deemed
to constitute a Restricted Payment for purposes of this Section 4.07 or any
other provision of this Indenture;

(5) the declaration and payment of dividends and distributions to holders of any
class or series of Disqualified Stock of the Issuer or any of its Restricted
Subsidiaries issued or incurred in accordance with Section 4.09 hereof to the
extent such dividends and distributions are included in the definition of “Fixed
Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer after the Issue Date;

(b) the declaration and payment of dividends and distributions to a direct or
indirect parent entity of the Issuer, the proceeds of which will be used to fund
the payment of dividends and distributions to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent entity
issued after the Issue Date, provided that the amount of dividends and
distributions paid pursuant to this clause (b) shall not exceed the aggregate
amount of cash actually contributed to the Issuer from the sale of such
Designated Preferred Stock; or

(c) the declaration and payment of dividends and distributions on Refunding
Capital Stock that is Preferred Stock in excess of the dividends and
distributions declarable and payable thereon pursuant to clause (2) of this
Section 4.07(b);

 

-64-



--------------------------------------------------------------------------------

provided, however, in the case of each of (a), (b) and (c) of this clause (6),
that for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends and
distributions on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, the Issuer and its
Restricted Subsidiaries on a consolidated basis would have had a Fixed Charge
Coverage Ratio of at least 2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of, or the consideration for such sale is not subsequently sold,
transferred for or converted into, cash or marketable securities, not to exceed
the greater of (x) $75.0 million and (y) 3.5% of Total Assets at the time of
such Investment (with the fair market value of each outstanding Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(9) the declaration and payment of dividends and distributions on the Issuer’s
common stock (or the payment of dividends and distributions to any direct or
indirect parent entity to fund a payment of dividends and distributions on such
entity’s common stock), following the first public offering of the Issuer’s
common stock or the common stock of any of its direct or indirect parent
companies after the Issue Date, of up to 6% per annum of the net cash proceeds
received by or contributed to the Issuer in or from any such public offering,
other than public offerings with respect to the Issuer’s common stock registered
on Form S-4 and other than any public sale constituting an Excluded
Contribution;

(10) Restricted Payments that are made with Excluded Contributions;

(11) other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (11) that are at the time
outstanding, not to exceed the greater of (x) $150.0 million and (y) 5.0% of
Total Assets at the time made;

(12) [Reserved]

(13) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions similar to those
described under Sections 4.10 and 4.14 hereof; provided that a Change of Control
Offer or Asset Sale Offer, as applicable, has been made and all Notes tendered
by Holders in connection with a Change of Control Offer or Asset Sale Offer, as
applicable, have been repurchased, redeemed or acquired for value;

(14) the declaration and payment of dividends and distributions by the Issuer
to, or the making of loans to, any direct or indirect parent in amounts required
for any direct or indirect parent entity of the Issuer to pay, in each case
without duplication,

(a) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

 

-65-



--------------------------------------------------------------------------------

(b) federal, state and local income taxes, to the extent such income taxes are
attributable to the income of the Issuer and its Restricted Subsidiaries and, to
the extent of the amount actually received from its Unrestricted Subsidiaries,
in amounts required to pay such taxes to the extent attributable to the income
of such Unrestricted Subsidiaries; provided that in each case the amount of such
payments in any fiscal year does not exceed the amount that the Issuer and its
Restricted Subsidiaries would be required to pay in respect of federal, state
and local taxes for such fiscal year were the Issuer, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent described above)
to pay such taxes separately from any such parent entity;

(c) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent entity of the Issuer to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Issuer and its Restricted Subsidiaries;

(d) general corporate operating and overhead costs and expenses of any direct or
indirect parent entity of the Issuer to the extent such costs and expenses are
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries, including, without limitation, in respect of director fees and
expenses, administrative, legal and accounting services provided by third
parties and other costs and expenses including all costs and expenses with
respect to filings with the SEC plus any indemnification claims made by
directors or officers of any direct or indirect parent attributable to the
ownership or operation of the Issuer and its Restricted Subsidiaries; and

(e) fees and expenses other than to Affiliates of the Issuer related to any
unsuccessful equity or debt offering of any direct or indirect parent entity;

(15) the distribution, dividend or other transfer or disposition of shares of
Capital Stock of, or Indebtedness owed to the Issuer or a Restricted Subsidiary
by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents) or the proceeds thereof;

(16) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Issuer or any direct or indirect parent
entity of the Issuer; provided that any such cash payment shall not be for the
purpose of evading the limitation of this Section 4.07;

(17) distributions or payments of Receivables Fees;

(18) the declaration and payment of dividends and distributions on the Equity
Interests of any Receivables Management Subsidiary to holders of minority
interests to the extent such holder (or its Affiliate) participates in the
Receivables Management Business (including as a lender or financier under any
financing provided to a Receivables Management Subsidiary);

(19) the payment of dividends and other distributions to any direct or indirect
parent entity of the Issuer not to exceed an amount equal to any reduction in
taxes actually realized by the Issuer and its Restricted Subsidiaries in
connection with, or otherwise resulting from, the Transaction (as defined in the
indenture governing the 9 1/2 Senior Notes as in effect on the Issue Date) in
the form of refunds, credits or deductions as a direct result of transaction
fees and expenses, commitment and other financing fees and severance, change in
control and other compensation expense incurred in connection with the exercise,
repurchase, rollover or payout of stock options or bonuses; and

 

-66-



--------------------------------------------------------------------------------

(20) the redemption, repurchase, defeasance or other acquisition or retirement
of the Senior Subordinated Notes; provided that at the time of such redemption,
repurchase, defeasance or other acquisition or retirement and after giving pro
forma effect thereto, the Consolidated Total Debt Ratio would be no greater than
5.00 to 1.0;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (7), (11), (15), (19) and (20) of
this Section 4.07(b), no Default shall have occurred and be continuing or would
occur as a consequence thereof.

(c) The Issuer shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary after the Issue Date except pursuant to the second to last
sentence of the definition of “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Issuer and its Restricted Subsidiaries (except to
the extent repaid) in the Subsidiary so designated shall be deemed to be
Investments in an amount determined as set forth in the last sentence of the
definition of “Investments.” Such designation shall be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 4.07(a) hereof or under clause (7), (10), (11) or (15) of
Section 4.07(b) hereof, or pursuant to the definition of “Permitted
Investments,” and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

 

Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Issuer or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or

(B) pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries;

(2) make loans or advances to the Issuer or any of its Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Issuer or any
of its Restricted Subsidiaries,

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facilities and the related documentation
and the indentures governing the Existing Notes and the related documentation;

(2) this Indenture and the Notes;

 

-67-



--------------------------------------------------------------------------------

(3) Indebtedness permitted under clause (4) of Section 4.09(b) hereof, and any
similar obligations otherwise permitted under Section 4.09 hereof, in each case
that impose restrictions of the nature discussed in clause (3) of
Section 4.08(a) hereof on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Issuer or any
of its Restricted Subsidiaries in existence at the time of such acquisition (but
not created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person so
acquired and its Subsidiaries;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Issuer pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
4.09 and 4.12 hereof that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries and Receivables Subsidiaries permitted to be incurred subsequent to
the Issue Date pursuant to the provisions of Section 4.09 hereof;

(10) customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;

(11) customary provisions contained in leases, subleases, licenses, sublicenses
or asset sale agreements and other agreements, in each case, entered into in the
ordinary course of business;

(12) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (11) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Issuer are necessary or advisable to effect
such Receivables Facility; and

(14) provisions in any agreements, certificates or instruments relating to
Receivables Management Assets and the Equity Interests of any Receivables
Management Subsidiary and any other restrictions created in connection with the
Receivables Management Business that, in the good faith determination of the
Issuer are necessary or advisable in the conduct or operation of the Receivables
Management Business.

 

-68-



--------------------------------------------------------------------------------

 

Section 4.09 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Issuer will not issue any
shares of Disqualified Stock and will not permit any Restricted Subsidiary to
issue any shares of Disqualified Stock or Preferred Stock; provided, however,
that the Issuer may incur Indebtedness (including Acquired Indebtedness) or
issue shares of Disqualified Stock, and any of its Restricted Subsidiaries may
incur Indebtedness (including Acquired Indebtedness), issue shares of
Disqualified Stock and issue shares of Preferred Stock, if the Fixed Charge
Coverage Ratio on a consolidated basis for the Issuer and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or Preferred
Stock is issued would have been at least 2.00 to 1.00, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period;
provided, however, that Restricted Subsidiaries that are not Guarantors may not
incur Indebtedness or issue Disqualified Stock or Preferred Stock if, after
giving pro forma effect to such incurrence or issuance (including a pro forma
application of the net proceeds therefrom), more than an aggregate of $200.0
million of Indebtedness or Disqualified Stock or Preferred Stock of Restricted
Subsidiaries that are not Guarantors is outstanding pursuant to this
Section 4.09(a) at such time.

(b) The provisions of Section 4.09(a) hereof shall not apply to:

(1) the incurrence of Indebtedness under Credit Facilities by the Issuer or any
of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount outstanding at any one time equal
to (a) $2,350.0 million plus (b) the Incremental Facilities Amount;

(2) the incurrence by the Issuer and any Guarantor of Indebtedness represented
by the Notes (including any Guarantee) (other than any Additional Notes) and
exchange notes issued in respect of the Notes and any Guarantee thereof;

(3) Indebtedness of the Issuer and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (1) and (2) of this
Section 4.09(b));

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Issuer or any of its Restricted Subsidiaries
to finance the purchase, lease or improvement of property (real or personal) or
equipment that is used or useful in a Similar Business, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets)
(including through the refunding, refinancing or reimbursement of amounts
originally applied or incurred for such purposes) up to an aggregate amount
which, when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (4) and including any Indebtedness incurred to refund, refinance or
replace any other Indebtedness, Disqualified Stock and Preferred Stock incurred
pursuant to this clause (4), does not exceed the greater of (x) $175.0 million
and (y) 8.0% of Total Assets at any time outstanding;

 

-69-



--------------------------------------------------------------------------------

(5) Indebtedness incurred by the Issuer or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

(6) Indebtedness arising from agreements of the Issuer or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that

(A) such Indebtedness is not reflected on the balance sheet of the Issuer, or
any of its Restricted Subsidiaries (Contingent Obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (6)(A)); and

(B) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including non-cash proceeds (the fair market
value of such non-cash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Issuer and its Restricted Subsidiaries in connection with such disposition;

(7) Indebtedness of the Issuer to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Notes; provided further that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such Indebtedness (except to the Issuer
or another Restricted Subsidiary or any pledge of such Indebtedness constituting
a Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted under this clause (7);

(8) Indebtedness of a Restricted Subsidiary to the Issuer or another Restricted
Subsidiary; provided, however, that if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated in right of payment to the Guarantee of the Notes of such
Guarantor; provided further that any subsequent transfer of any such
Indebtedness (except to the Issuer or another Restricted Subsidiary or any
pledge of such Indebtedness constituting a Permitted Lien), directly or through
the disposition of the Restricted Subsidiary holding such Indebtedness, shall be
deemed, in each case, to be an incurrence of such Indebtedness not permitted
under this clause (8);

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer or
another Restricted Subsidiary, provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Issuer or another
of its Restricted Subsidiaries or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted under this clause (9);

 

-70-



--------------------------------------------------------------------------------

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this
Section 4.09, exchange rate risk or commodity pricing risk;

(11) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees, and of obligations in respect of letters of credit
related thereto, provided by the Issuer or any of its Restricted Subsidiaries in
the ordinary course of business;

(12) (a) Indebtedness or Disqualified Stock of the Issuer and Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary in an
aggregate amount since the Issue Date equal to 200% of the net cash proceeds
received by the Issuer since immediately after the Issue Date from the issue or
sale of Equity Interests of the Issuer or cash contributed to the capital of the
Issuer (in each case, other than proceeds of Disqualified Stock or sales of
Equity Interests to the Issuer or any of its Subsidiaries) as determined in
accordance with clauses (3)(b) and (3)(c) of Section 4.07(a) hereof to the
extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 4.07(b) hereof or to make Permitted Investments
(other than Permitted Investments specified in clauses (1) and (3) of the
definition thereof) and (b) Indebtedness or Disqualified Stock of the Issuer and
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference which, when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred or issued pursuant to this
clause (12)(b), does not at any one time outstanding exceed $250.0 million (it
being understood that any Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued pursuant to this clause (12)(b) shall cease to be deemed
incurred or issued or outstanding for purposes of this clause (12)(b) but shall
be deemed incurred or issued for the purposes of Section 4.09(a) hereof from and
after the first date on which the Issuer or such Restricted Subsidiary could
have incurred or issued such Indebtedness, Disqualified Stock or Preferred Stock
under Section 4.09(a) hereof without reliance on this clause (12)(b));

(13) the incurrence or issuance by the Issuer or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund,
refinance or replace any Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued as permitted under Section 4.09(a) hereof and clauses (2),
(3) and (12)(a) of this Section 4.09(b), this clause (13) and clause (14) of
this Section 4.09(b) or any Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued to so refund, refinance or replace such Indebtedness,
Disqualified Stock or Preferred Stock including additional Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued to pay premiums
(including tender premiums), defeasance costs and fees in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, replaced or refinanced,

 

-71-



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Notes or any Guarantee thereof, such
Refinancing Indebtedness is subordinated or pari passu to the Notes or the
Guarantee at least to the same extent as the Indebtedness being refinanced,
replaced or refunded or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and

(C) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Issuer that is not a Guarantor that refinances Indebtedness, Disqualified Stock
or Preferred Stock of the Issuer;

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Issuer, that is not a Guarantor that refinances Indebtedness, Disqualified Stock
or Preferred Stock of a Guarantor; or

(iii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

and provided further that subclause (A) of this clause (13) will not apply to
any refunding, replacing or refinancing of any Indebtedness outstanding under
any Credit Facility;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer and
any Restricted Subsidiary incurred to finance an acquisition (including any
merger, amalgamation or consolidation) and (y) Persons that are acquired by the
Issuer or any Restricted Subsidiary or merged into, or amalgamated or
consolidated with, the Issuer or a Restricted Subsidiary in accordance with the
terms of this Indenture; provided that, after giving effect to such acquisition,
merger, amalgamation or consolidation, such Indebtedness, Disqualified Stock or
Preferred Stock is Permitted Acquisition Debt;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(16) Indebtedness of the Issuer or any of its Restricted Subsidiaries supported
by a letter of credit issued pursuant to any Credit Facility, in a principal
amount not in excess of the stated amount of such letter of credit;

(17) (a) any guarantee by the Issuer or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as the incurrence of
such Indebtedness incurred by such Restricted Subsidiary is permitted under the
terms of this Indenture, or

(b) any guarantee by a Restricted Subsidiary of Indebtedness of the Issuer
provided that such guarantee is incurred in accordance with Section 4.15 hereof;

(18) Indebtedness of Foreign Subsidiaries of the Issuer incurred not otherwise
permitted hereunder up to an aggregate principal amount which, when aggregated
with the principal amount of all other Indebtedness then outstanding and
incurred pursuant to this clause (18), does not exceed the greater of (x) $100.0
million and (y) 4.5% of the Total Assets at any time outstanding (it being
understood that any Indebtedness incurred pursuant to this clause (18) shall
cease to be deemed incurred or outstanding for purposes of this clause (18) but
shall be deemed incurred for the purposes of Section 4.09(a) hereof upon
reclassification pursuant to Section 4.09(c) hereof);

 

-72-



--------------------------------------------------------------------------------

(19) Indebtedness of the Issuer or any of its Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business;

(20) Indebtedness consisting of Indebtedness issued by the Issuer or any of its
Restricted Subsidiaries to current or former officers, directors and employees
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Issuer or any
direct or indirect parent company of the Issuer to the extent described in
clause (4) of Section 4.07(b) hereof; and

(21) Indebtedness under any Receivables Management Financing; provided that
(i) the amount of Indebtedness incurred under a Receivables Management Financing
shall not exceed 90% of the value of the Receivables Management Assets purchased
with such proceeds and (ii) at the time of incurrence and after giving pro forma
effect thereto, the Receivables Management Leverage Ratio would be no greater
than 3.0 to 1.0.

(c) For purposes of determining compliance with this Section 4.09:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) of Section 4.09(b) hereof or is entitled
to be incurred pursuant to Section 4.09(a) hereof, the Issuer, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses; provided that all Indebtedness
outstanding under the Credit Facilities on the Issue Date will be treated as
incurred on the Issue Date under clause (1) of Section 4.09(b) hereof and such
amounts outstanding under clause (1) on the Issue Date may not be later
reclassified; and

(2) at the time of incurrence, the Issuer will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 4.09(a) and (b) hereof.

Accrual of interest (or dividends), the accretion of accreted value and the
payment of interest (or dividends) in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 4.09.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

-73-



--------------------------------------------------------------------------------

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

The Issuer shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
subordinated or junior in right of payment to any Indebtedness of the Issuer or
such Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Notes or such Guarantor’s Guarantee to
the extent and in the same manner as such Indebtedness is subordinated to other
Indebtedness of the Issuer or such Guarantor, as the case may be.

For purposes of this Indenture, Indebtedness that is unsecured is not deemed to
be subordinated or junior to Secured Indebtedness merely because it is
unsecured, and Senior Indebtedness is not deemed to be subordinated or junior to
any other Senior Indebtedness merely because it has a junior priority with
respect to the same collateral.

 

Section 4.10 Asset Sales.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale, unless:

(1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash and Cash Equivalents; provided that the
amount of:

(A) any liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Issuer or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Notes or the Guarantees, that are assumed by the transferee
of any such assets and for which the Issuer and all of its Restricted
Subsidiaries have been validly released by all creditors in writing,

(B) any securities received by the Issuer or such Restricted Subsidiary from
such transferee that are converted by the Issuer or such Restricted Subsidiary
into cash and/or Cash Equivalents (to the extent of the cash and/or Cash
Equivalents received) within 180 days following the closing of such Asset Sale,
and

(C) any Designated Non-cash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value
(as determined in good faith by the Issuer), taken together with all other
Designated Non-cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of (x) $150.0 million and
(y) 7.0% of Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

-74-



--------------------------------------------------------------------------------

shall be deemed to be cash and Cash Equivalents for purposes of this provision
and for no other purpose.

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale, the
Issuer or such Restricted Subsidiary, at its option, may apply such Net Proceeds
from such Asset Sale,

(1) to permanently reduce:

(A) Obligations under the Senior Credit Facilities, and to correspondingly
reduce commitments with respect thereto,

(B) Obligations under Indebtedness (other than Subordinated Indebtedness) that
is secured by Liens, which Liens are permitted by this Indenture, and to
correspondingly reduce commitments with respect thereto,

(C) Obligations under other Senior Indebtedness (and to correspondingly reduce
commitments with respect thereto); provided that the Issuer shall equally and
ratably reduce Obligations under the Notes as provided under Section 3.07
hereof, through open-market purchases (to the extent such purchases are at or
above 100% of the principal amount thereof) or by making an offer (in accordance
with the procedures set forth under Section 4.10(c) hereof) to all Holders of
Notes to purchase their Notes at 100% of the principal amount thereof, plus the
amount of accrued but unpaid interest, if any, and Additional Interest, if any,
on the amount of Notes that would otherwise be prepaid, or

(D) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Issuer or another Restricted Subsidiary; or

(2) to make (a) an Investment in any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Issuer or another of its Restricted Subsidiaries, as the case
may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary (which acquisition may be in the form of a
merger, amalgamation, consolidation or similar transaction), (b) capital
expenditures or (c) acquisitions of other assets, in the case of each of (a),
(b) and (c), used or useful in a Similar Business, or

(3) to make an Investment in (a) any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Issuer or another of its Restricted Subsidiaries, as the case
may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary (which acquisition may be in the form of a
merger, amalgamation, consolidation or similar transaction), (b) properties or
(c) other assets that, in the case of each of (a), (b) and (c), replace the
businesses, properties and/or assets that are the subject of such Asset Sale;

provided that, in the case of clauses (2) and (3) above, a binding commitment
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment so long as the Issuer, or such other Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net
Proceeds will be applied to satisfy such commitment within 180 days of such
commitment (an “Acceptable Commitment”) and, in the event any Acceptable
Commitment is later cancelled or terminated for any reason before the Net
Proceeds are applied in connection therewith, the Issuer or such Restricted
Subsidiary enters into another Acceptable Commitment (a “Second Commitment”)
within 90 days of such cancellation or termination; provided further that if any
Second Commitment is later cancelled or terminated for any reason before such
Net Proceeds are applied, then such Net Proceeds shall constitute Excess
Proceeds.

 

-75-



--------------------------------------------------------------------------------

(c) Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 4.10(b) shall be deemed
to constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $40.0 million, the Issuer shall make an offer to all Holders of the
Notes and, if required by the terms of any Indebtedness that is pari passu with
the Notes (“Pari Passu Indebtedness”), to the holders of such Pari Passu
Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of the Notes and such Pari Passu Indebtedness that is $2,000 or
an integral multiple of $1,000 in excess thereof that may be purchased out of
the Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the date fixed for the closing of such offer, in accordance
with the procedures set forth in this Indenture. The Issuer shall commence an
Asset Sale Offer with respect to Excess Proceeds within ten Business Days after
the date that Excess Proceeds exceed $40.0 million by mailing the notice
required pursuant to the terms of this Indenture, with a copy to the Trustee or
otherwise in accordance with the procedures of DTC.

To the extent that the aggregate amount of Notes and such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for general corporate
purposes, subject to compliance with other covenants contained in this
Indenture. If the aggregate principal amount of Notes and the Pari Passu
Indebtedness surrendered in an Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Notes or such Pari Passu Indebtedness tendered. Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero
(regardless of whether Notes and Pari Passu Indebtedness were surrendered and
whether any Excess Proceeds thereafter remain).

(d) Pending the final application of any Net Proceeds pursuant to this covenant,
the holder of such Net Proceeds may apply such Net Proceeds temporarily to
reduce Indebtedness outstanding under a revolving credit facility or otherwise
invest such Net Proceeds in any manner not prohibited by this Indenture.

(e) The Issuer shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

 

Section 4.11 Transactions with Affiliates.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Issuer (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$5.0 million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable when taken as a whole to the Issuer or its relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Issuer or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis; and

 

-76-



--------------------------------------------------------------------------------

(2) the Issuer delivers to the Trustee with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $15.0 million, a resolution adopted by the majority
of the board of directors of the Issuer approving such Affiliate Transaction and
set forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (1) of this Section 4.11(a).

(b) The provisions of Section 4.11(a) shall not apply to the following:

(1) transactions between or among the Issuer or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 4.07 hereof and the definition of
“Permitted Investments”;

(3) the payment of any fees (including management, consulting, monitoring,
transaction and advisory fees) and related expenses, indemnities, reimbursements
and termination fees pursuant to the Sponsor Management Agreement not to exceed
the amount set forth in the Sponsor Management Agreement and any amendment
thereto (so long as any such amendment is not disadvantageous in any material
respect to the Holders when taken as a whole as compared to the Sponsor
Management Agreement as in effect on the Issue Date) (it being agreed that
management, consulting, advisory and similar fees equal to 1.0% of Pro Forma
EBITDA per annum (with accrual for, and carryover of, any unpaid amounts) and
1.0% of any transactions are in any event permitted);

(4) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements provided on behalf of, officers, directors,
employees or consultants of the Issuer, any of the direct or indirect parent
entities of the Issuer or any of its Restricted Subsidiaries;

(5) transactions in which the Issuer or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable to the Issuer or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Issuer or such Restricted Subsidiary with an unrelated Person on an arm’s-length
basis;

(6) any agreement as in effect as of the Issue Date, or any amendment thereto
(so long as any such amendment is not disadvantageous in any material respect to
the Holders when taken as a whole as compared to the applicable agreement as in
effect on the Issue Date);

(7) the existence of, or the performance by the Issuer or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders or similar
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Issue Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Issuer or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Issue Date shall
only be permitted by this clause (7) to the extent that the terms of any such
amendment or new agreement are not otherwise disadvantageous in any material
respect to the Holders when taken as a whole as compared to the original
agreement in effect on the Issue Date;

 

-77-



--------------------------------------------------------------------------------

(8) [Reserved];

(9) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into or amalgamated or
consolidated with the Issuer or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition,
amalgamation, consolidation or merger, or any amendment thereto (so long as any
such amendment is not disadvantageous in any material respect to the Holders
when taken as a whole as compared to the applicable agreement as in effect on
the date of such acquisition or merger);

(10) transactions with customers, clients, suppliers, joint venture partners,
lessors or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Indenture which are fair to the Issuer and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Issuer or the senior
management thereof, or are on terms at least as favorable as would reasonably
have been obtained at such time from an unaffiliated party;

(11) the issuance of Equity Interests (other than Disqualified Stock) of the
Issuer to any Affiliate;

(12) payments by the Issuer or any of its Restricted Subsidiaries to any of the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors of the Issuer in
good faith or are otherwise permitted by this Indenture;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Issuer, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries and employment agreements, stock option plans and other
similar arrangements with such employees or consultants which, in each case, are
approved by the Issuer in good faith;

(14) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(15) investments by the Investors in securities of the Issuer or any of its
Restricted Subsidiaries so long as (i) the investment is being offered generally
to other investors on the same or more favorable terms and (ii) the investment
constitutes less than 5% of the proposed or outstanding issue amount of such
class of securities; and

(16) transactions entered into in the ordinary course of business in connection
with the sale or acquisition of all or any portion of a portfolio of accounts
receivable, or any participation or interest therein, or related assets in
connection with the Receivables Management Business, including, without
limitation, all servicing, collection and financing arrangements with respect
thereto.

 

-78-



--------------------------------------------------------------------------------

 

Section 4.12 Liens.

The Issuer shall not, and shall not permit any Guarantor to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (except Permitted
Liens) that secures obligations under any Indebtedness or any related Guarantee,
on any asset or property of the Issuer or any Guarantor, or any income or
profits therefrom, or assign or convey any right to receive income therefrom,
unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Notes or the Guarantees are equally and ratably
secured, except that the foregoing shall not apply to (A) Liens securing
Indebtedness permitted to be incurred under Credit Facilities, including any
letter of credit facility relating thereto, that was permitted by the terms of
this Indenture to be incurred pursuant to clause (1) of Section 4.09(b) hereof
and (B) Liens incurred to secure Obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 4.09 hereof; provided that, with
respect to Liens securing Obligations permitted under this subclause (B), at the
time of incurrence and after giving pro forma effect thereto (and the uses
thereof), the Consolidated Secured Debt Ratio would be no greater than 4.25 to
1.0.

Any Lien created for the benefit of Holders of the Notes pursuant to this
Section 4.12 shall be deemed automatically and unconditionally released and
discharged upon the release and discharge of each of the Liens described in
clauses (1) and (2) of this Section 4.12.

 

Section 4.13 Corporate Existence.

Subject to Article 5 hereof, the Issuer shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Issuer or any
such Restricted Subsidiary and (ii) the rights (charter and statutory), licenses
and franchises of the Issuer and its Restricted Subsidiaries; provided that the
Issuer shall not be required to preserve any such right, license, or franchise,
or the corporate, partnership or other existence of any of its Restricted
Subsidiaries, if the Issuer in good faith shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Issuer and
its Restricted Subsidiaries, taken as a whole.

 

Section 4.14 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
concurrently mailed a redemption notice with respect to all the outstanding
Notes as described under Section 3.07 hereof, the Issuer shall make an offer to
purchase all of the Notes pursuant to the offer described below (the “Change of
Control Offer”) at a price in cash (the “Change of Control Payment”) equal to
101% of the aggregate principal amount thereof plus accrued and unpaid interest
and Additional Interest, if any, to the date of purchase, subject to the right
of Holders of the Notes of record on the relevant record date to receive
interest due on the relevant interest payment date. Within 30 days following any
Change of Control, the Issuer shall send notice of such Change of Control Offer
by first-class mail, with a copy to the Trustee, to each Holder of Notes to the
address of such Holder appearing in the security register with a copy to the
Trustee or otherwise in accordance with the procedures of DTC, with the
following information:

(1) that a Change of Control Offer is being made pursuant to this Section 4.14
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuer;

 

-79-



--------------------------------------------------------------------------------

(2) the purchase price and the purchase date, which will be no earlier than
30 days nor later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders shall be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes, provided that the paying
agent receives, not later than the close of business on the third Business Day
prior to the Change of Control Payment Date, notice, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder of the
Notes, the principal amount of Notes tendered for purchase, and a statement that
such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased;

(7) that if the Issuer is redeeming less than all of the Notes, the Holders of
the remaining Notes will be issued new Notes and such new Notes will be equal in
principal amount to the unpurchased portion of the Notes surrendered. The
unpurchased portion of the Notes must be equal to $2,000 or an integral multiple
of $1,000 in excess thereof; and

(8) the other instructions, as determined by the Issuer, consistent with this
Section 4.14, that a Holder must follow.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Issuer shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes by the
Issuer pursuant to a Change of Control Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Section 4.14, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.14 by virtue thereof.

(b) On the Change of Control Payment Date, the Issuer shall, to the extent
permitted by law,

 

-80-



--------------------------------------------------------------------------------

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered; and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(c) The Issuer shall not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 4.14 applicable to a Change of Control Offer made by the Issuer
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

(d) Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof.

 

Section 4.15 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

The Issuer shall not permit any of its Wholly-Owned Subsidiaries that are
Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities),
other than a Guarantor, a Foreign Subsidiary, a Receivables Subsidiary or a
Receivables Management Subsidiary, to guarantee the payment of any Indebtedness
of the Issuer or any other Guarantor unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture, the form of which is attached as
Exhibit D hereto, providing for a Guarantee by such Restricted Subsidiary,
except that with respect to a guarantee of Indebtedness of the Issuer or any
Guarantor, if such Indebtedness is by its express terms subordinated in right of
payment to the Notes or such Guarantor’s Guarantee, any such guarantee by such
Restricted Subsidiary with respect to such Indebtedness shall be subordinated in
right of payment to such Guarantee substantially to the same extent as such
Indebtedness is subordinated to the Notes;

(2) pursuant to the supplemental indenture described in clause (1) of this
Section 4.15, such Restricted Subsidiary waives and shall not in any manner
whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Issuer
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Guarantee; and

(3) such Restricted Subsidiary shall deliver to the Trustee an Opinion of
Counsel together with the execution and delivery of the supplemental indenture
described in clause (1) of this Section 4.15 to the effect that:

(a) such Guarantee has been duly executed and authorized; and

(b) such Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by bankruptcy, insolvency or similar laws (including, without limitation, all
laws relating to fraudulent transfers) and except insofar as enforcement thereof
is subject to general principles of equity;

 

-81-



--------------------------------------------------------------------------------

provided that this Section 4.15 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

The Issuer may elect, in its sole discretion, to cause any Subsidiary that is
not otherwise required to be a Guarantor and a guarantor under the Senior Credit
Facilities to become a Guarantor, in which case, such Subsidiary shall only be
required to comply with clauses (1) (other than with respect to any time period)
and (2) of this Section 4.15.

 

Section 4.16 Suspension of Certain Covenants.

(a) During any period of time that: (i) the Notes have Investment Grade Ratings
from both Rating Agencies and (ii) no Default has occurred and is continuing
under this Indenture (the occurrence of the events described in the foregoing
clauses (i) and (ii) being collectively referred to as a “Covenant Suspension
Event”), the Issuer and the Restricted Subsidiaries shall not be subject to
Section 4.07 hereof, Section 4.08 hereof, Section 4.09 hereof, Section 4.10
hereof, Section 4.11 hereof, Section 4.14, Section 4.15 hereof and clause (4) of
Section 5.01 hereof (the “Suspended Covenants”).

(b) In the event that the Issuer and the Restricted Subsidiaries are not subject
to the Suspended Covenants under this Indenture for any period of time as a
result of the foregoing, and on any subsequent date (the “Reversion Date”)
(i) one or both of the Rating Agencies withdraw their Investment Grade Rating or
downgrade the rating assigned to the Notes below an Investment Grade Rating or
(ii) the Issuer or any of its Affiliates enters into an agreement to effect a
transaction that would result in a Change of Control and one or more of the
Rating Agencies indicate that if consummated, such transaction (alone or
together with any related recapitalization or refinancing transactions) would
cause such Rating Agency to withdraw its Investment Grade Rating or downgrade
the ratings assigned to the Notes below an Investment Grade Rating, then in the
case of each of clause (i) and clause (ii), the Issuer and the Restricted
Subsidiaries shall thereafter again be subject to the Suspended Covenants under
this Indenture. The period of time between the Covenant Suspension Event and the
Reversion Date is referred to herein as the “Suspension Period”.

(c) On the Reversion Date, all Indebtedness Incurred, or Disqualified Stock or
Preferred Stock issued, during the Suspension Period shall be deemed to have
been outstanding on the Issue Date, so that it is classified as permitted under
Section 4.09(b)(3). Calculations made after the Reversion Date of the amount
available to be made as Restricted Payments under Section 4.07 will be made as
though Section 4.07 had been in effect since the Issue Date and throughout the
Suspension Period, and Restricted Payments made during the Suspension Period
shall reduce the amount available to be made as Restricted Payments under
Section 4.07(a) (but shall not reduce any amounts available to be made as
Restricted Payments under Section 4.07(b)). Notwithstanding that the Suspended
Covenants may be reinstated, no Default or Event of Default shall be deemed to
have occurred as a result of a failure to comply with the Suspended Covenants
during the Suspension Period (or upon termination of the Suspension Period or
after that time based solely on event that occurred during the Suspension
Period). For purposes of Section 4.10, on the Reversion Date, the unutilized
Excess Proceeds amount shall be reset to zero.

(d) The Issuer shall deliver promptly to the Trustee an Officer’s Certificate
notifying it of any such occurrence under this Section 4.16.

 

-82-



--------------------------------------------------------------------------------

 

Section 4.17 Payment for Consent.

The Issuer shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration to or for the benefit
of any holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

ARTICLE 5

SUCCESSORS

 

Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Issuer shall not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

(1) either (x) the Issuer is the surviving corporation or (y) the Person formed
by or surviving any such consolidation or merger (if other than the Issuer) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
jurisdiction of organization of the Issuer or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such Person,
as the case may be, being herein called the “Successor Company”);

(2) the Successor Company, if other than the Issuer, expressly assumes all the
obligations of the Issuer under the Notes and this Indenture pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Successor Company would be greater
than the Fixed Charge Coverage Ratio for the Issuer and its Restricted
Subsidiaries immediately prior to such transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 5.01(c)(1)(B) hereof shall apply, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture, the Notes and the Registration Rights
Agreement; and

 

-83-



--------------------------------------------------------------------------------

(6) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

(b) The Successor Company shall succeed to, and be substituted for, the Issuer,
as the case may be, under this Indenture, the Guarantees and the Notes, as
applicable. Notwithstanding clauses (3) and (4) of Section 5.01(a) hereof,

(1) any Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Issuer, and

(2) the Issuer may merge with an Affiliate of the Issuer, as the case may be,
solely for the purpose of reincorporating the Issuer in a State of the United
States so long as the amount of Indebtedness, Disqualified Stock and Preferred
Stock of the Issuer and its Restricted Subsidiaries is not increased thereby.

(c) No Guarantor shall, and the Issuer shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not the Issuer or
Guarantor is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets, in one or more related transactions, to any Person unless:

(1) (A) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
jurisdiction of organization of such Guarantor, as the case may be, or the laws
of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Guarantor or such Person, as the case may be, being
herein called the “Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and such Guarantor’s
related Guarantee pursuant to supplemental indentures or other documents or
instruments in form reasonably satisfactory to the Trustee;

(C) immediately after such transaction, no Default exists; and

(D) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture; or

(2) the transaction is made in compliance with Section 4.10 hereof.

(d) Subject to certain limitations described in this Indenture, the Successor
Person shall succeed to, and be substituted for, such Guarantor under this
Indenture and such Guarantor’s Guarantee. Notwithstanding the foregoing, any
Guarantor may (x) consolidate or merge into or wind up into or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties and assets to other Guarantors or the Issuer and (y) merge with an
Affiliate of the Issuer solely for the purpose of reincorporating the Guarantor
in a State of the United States as long as the amount of Indebtedness, Preferred
Stock and Disqualified Stock is not increased thereby.

 

-84-



--------------------------------------------------------------------------------

 

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Issuer in accordance with Section 5.01 hereof, the successor corporation formed
by such consolidation or into or with which the Issuer is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Issuer shall refer instead to the
successor corporation and not to the Issuer), and may exercise every right and
power of the Issuer under this Indenture with the same effect as if such
successor Person had been named as the Issuer herein; provided that the
predecessor Issuer shall not be relieved from the obligation to pay the
principal of and interest and Additional Interest, if any, on the Notes except
in the case of a sale, assignment, transfer, conveyance or other disposition of
all of the Issuer’s assets that meets the requirements of Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

 

Section 6.01 Events of Default.

(a) An “Event of Default” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of or premium, if any, on the Notes;

(2) default for 30 days or more in the payment when due of interest or
Additional Interest on or with respect to the Notes;

(3) failure by the Issuer or any Guarantor for 60 days after receipt of written
notice given by the Trustee or the Holders of not less 30% in principal amount
of the Notes to comply with any of its obligations, covenants or agreements
(other than a default referred to in clauses (1) and (2) of this
Section 6.01(a)) contained in this Indenture or the Notes;

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

 

-85-



--------------------------------------------------------------------------------

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $50.0 million (or its
foreign currency equivalent) or more at any one time outstanding; provided that
up to $25.0 million in the aggregate of Indebtedness of special purpose
Receivables Management Subsidiaries that own substantially no assets other than
Receivables Management Assets which Indebtedness is limited in recourse to such
Receivables Management Assets (or is non-recourse to the Issuer or any of its
Restricted Subsidiaries other than such special purpose Receivables Management
Subsidiaries) shall be excluded for purposes of calculating such aggregate $50.0
million amount;

(5) failure by the Issuer or any Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together as of the date of the most recent
audited consolidated financial statements of the Issuer, would constitute a
Significant Subsidiary to pay final judgments aggregating in excess of
$50.0 million (or its foreign currency equivalent), which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after such
judgment becomes final, and in the event such judgment is covered by insurance,
an enforcement proceeding has been commenced by any creditor upon such judgment
or decree which is not promptly stayed;

(6) the Issuer or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, pursuant to or within the meaning of any
Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due;

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Issuer or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, in a proceeding in which
the Issuer or any such Restricted Subsidiaries, that is a Significant Subsidiary
or any group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary, is to be adjudicated bankrupt or insolvent;

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Issuer or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Issuer or any of its Restricted Subsidiaries that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary; or

 

-86-



--------------------------------------------------------------------------------

(iii) orders the liquidation of the Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(8) the Guarantee of any Significant Subsidiary or any group of Subsidiaries
that, taken together as of the date of the most recent audited financial
statements of the Issuer, would constitute a Significant Subsidiary shall for
any reason cease to be in full force and effect or be declared null and void or
any responsible officer of any Guarantor that is a Significant Subsidiary, as
the case may be, denies that it has any further liability under its Guarantee or
gives notice to such effect, other than by reason of the termination of this
Indenture or the release of any such Guarantee in accordance with this
Indenture.

(b) In the event of any Event of Default specified in clause (4) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded, automatically and without
any action by the Trustee or the Holders, if within 20 days after such Event of
Default arose:

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or

(2) holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or

(3) the default that is the basis for such Event of Default has been cured or is
otherwise no longer continuing.

 

Section 6.02 Acceleration.

If any Event of Default (other than an Event of Default specified in clause (6)
or (7) of Section 6.01(a) hereof with respect to the Issuer) occurs and is
continuing under this Indenture, the Trustee or the Holders of at least 30% in
principal amount of the then total outstanding Notes by notice to the Issuer and
the Trustee may declare the principal, premium, if any, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately. Upon the effectiveness of such declaration, such principal and
interest will be due and payable immediately. The Trustee may withhold from the
Holders notice of any continuing Default, except a Default relating to the
payment of principal, premium, if any, or interest, if it determines that
withholding notice is in their interest. The Trustee shall have no obligation to
accelerate the Notes if and so long as a committee of its Responsible Officers
in good faith determines acceleration is not in the best interest of the Holders
of the Notes.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (6) or (7) of Section 6.01(a) hereof, all outstanding Notes shall be due
and payable immediately without further action or notice.

At any time after a declaration of acceleration with respect to the Notes, the
Holders of a majority in principal amount of the Notes may rescind and cancel
such declaration and its consequences:

(1) if the rescission would not conflict with any judgment or decree;

 

-87-



--------------------------------------------------------------------------------

(2) if all existing Events of Default have been cured, waived, annulled or
rescinded except nonpayment of principal, interest or Additional interest, if
any, that has become due solely because of the acceleration;

(3) to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; and

(4) if the Issuer has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances.

 

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

 

Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee with a copy to the Issuer may on
behalf of the Holders of all of the Notes waive any existing Default and its
consequences hereunder, except a continuing Default in the payment of the
principal of, premium, if any, Additional Interest, if any, or interest on, any
Note held by a non-consenting Holder (including in connection with an Asset Sale
Offer or a Change of Control Offer); provided, subject to Section 6.02 hereof,
that the Holders of a majority in aggregate principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including
any related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

 

Section 6.05 Control by Majority.

Holders of a majority in principal amount of the then total outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder of a Note or that would involve
the Trustee in personal liability.

 

Section 6.06 Limitation on Suits.

Subject to Section 6.07 hereof, no Holder of a Note may pursue any remedy with
respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

 

-88-



--------------------------------------------------------------------------------

(2) Holders of at least 30% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;

(3) Holders of the Notes have offered the Trustee security or indemnity against
any loss, liability or expense reasonably satisfactory to it;

(4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

(5) Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and Additional
Interest, if any, and interest on the Note, on or after the respective due dates
expressed in the Note (including in connection with an Asset Sale Offer or a
Change of Control Offer), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

 

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a)(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust against the Issuer for the whole amount of
principal of, premium, if any, and Additional Interest, if any, and interest
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 

Section 6.09 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceedings, the Issuer, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.

 

Section 6.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

-89-



--------------------------------------------------------------------------------

 

Section 6.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

 

Section 6.12 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes including the Guarantors), its creditors or
its property and shall be entitled and empowered to participate as a member in
any official committee of creditors appointed in such matter and to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

Section 6.13 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

(i) to the Trustee, its agents and attorneys for amounts due under Section 7.07
hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

(ii) to Holders of Notes for amounts due and unpaid on the Notes for principal,
premium, if any, and Additional Interest, if any, and interest, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, and Additional Interest, if any, and
interest, respectively; and

 

-90-



--------------------------------------------------------------------------------

(iii) to the Issuer or to such party as a court of competent jurisdiction shall
direct including a Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

 

Section 6.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.14 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

 

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph (c) does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

 

-91-



--------------------------------------------------------------------------------

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders of
the Notes unless the Holders have offered to the Trustee indemnity or security
against any loss, liability or expense reasonably satisfactory to it.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney at
the sole cost of the Issuer and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

(f) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default or Event
of Default is received by the Trustee at the Corporate Trust Office of the
Trustee, and such notice references the Notes and this Indenture.

 

-92-



--------------------------------------------------------------------------------

(h) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j) In the event the Issuer is required to pay Additional Interest, the Issuer
will provide written notice to the Trustee of the Issuer’s obligation to pay
Additional Interest no later than 15 days prior to the next Interest Payment
Date, which notice shall set forth the amount of the Additional Interest to be
paid by the Issuer. The Trustee shall not at any time be under any duty or
responsibility to any Holders to determine whether the Additional Interest is
payable and the amount thereof.

(k) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

 

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

 

Section 7.04 Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

Section 7.05 Notice of Defaults.

If a Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default within 90 days
after it occurs. Except in the case of a Default relating to the payment of
principal, premium, if any, or interest on any Note, the Trustee may withhold
from the Holders notice of any continuing Default if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes. The Trustee shall not be deemed
to know of any Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is such a Default
is received by the Trustee at the Corporate Trust Office of the Trustee.

 

-93-



--------------------------------------------------------------------------------

 

Section 7.06 Reports by Trustee to Holders of the Notes.

Within 60 days after each May 15, beginning with the May 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with Trust Indenture Act Section 313(a) (but if no event
described in Trust Indenture Act Section 313(a) has occurred within the twelve
months preceding the reporting date, no report need be transmitted). The Trustee
also shall comply with Trust Indenture Act Section 313(b)(2). The Trustee shall
also transmit by mail all reports as required by Trust Indenture Act
Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuer and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with Trust Indenture Act Section 313(d). The
Issuer shall promptly notify the Trustee when the Notes are listed on any stock
exchange.

 

Section 7.07 Compensation and Indemnity.

The Issuer shall pay to the Trustee from time to time such compensation for its
acceptance of this Indenture and services hereunder as the parties shall agree
in writing from time to time. The Trustee’s compensation shall not be limited by
any law on compensation of a trustee of an express trust. The Issuer shall
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee for, and hold the Trustee harmless against, any and all loss, damage,
claims, liability or expense (including attorneys’ fees) incurred by it in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuer or any of the Guarantors (including
this Section 7.07) or defending itself against any claim whether asserted by any
Holder, the Issuer or any Guarantor, or liability in connective with the
acceptance, exercise or performance of any of its powers or duties hereunder).
The Trustee shall notify the Issuer promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuer shall not relieve the
Issuer of its obligations hereunder. The Issuer shall defend the claim and the
Trustee may have separate counsel and the Issuer shall pay the fees and expenses
of such counsel. The Issuer need not reimburse any expense or indemnify against
any loss, liability or expense incurred by the Trustee through the Trustee’s own
willful misconduct, negligence or bad faith.

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

- 94 -



--------------------------------------------------------------------------------

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods, provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Issuer
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s reasonable, good faith understanding of
such instructions shall be deemed controlling. The Trustee shall not be liable
for any losses, costs or expenses arising directly or indirectly from the
Trustee’s reliance upon and compliance with such instructions notwithstanding
such instructions conflict or are inconsistent with a subsequent written
instruction of the Issuer, so long as the Trustee is acting in good faith and is
not negligent. The Trustee shall not be liable for acting on unauthorized
instructions submitted with such electronic methods, or the interception and
misuse by third parties of such information.

 

Section 7.08 Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08. The Trustee may resign in writing
at any time and be discharged from the trust hereby created by so notifying the
Issuer. The Holders of a majority in principal amount of the then outstanding
Notes may remove the Trustee by so notifying the Trustee and the Issuer in
writing. The Issuer may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof;

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense),
the Issuer or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

-95-



--------------------------------------------------------------------------------

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

 

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 

Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to
Trust Indenture Act Section 310(b).

 

Section 7.11 Preferential Collection of Claims Against Issuer.

The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuer may, at its option and at any time, elect to have either Section 8.02
or 8.03 hereof applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.

 

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes and Guarantees on the date the conditions set forth below are satisfied
(“Legal Defeasance”). For this purpose, Legal Defeasance means that the Issuer
shall be deemed to have paid and discharged the entire Indebtedness represented
by the outstanding Notes, which shall thereafter be deemed to be “outstanding”
only for the purposes of Section 8.05 hereof and the other Sections of this
Indenture referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture including that of the Guarantors
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging the same), except for the following provisions
which shall survive until otherwise terminated or discharged hereunder:

(a) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to this Indenture referred to in
Section 8.04 hereof;

 

-96-



--------------------------------------------------------------------------------

(b) the Issuer’s obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuer’s obligations in connection therewith; and

(d) this Section 8.02.

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

Section 8.03 Covenant Defeasance.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants contained in Sections 4.03, 4.04,
4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14 and 4.15 hereof and clauses
(4) and (5) of Section 5.01(a), Sections 5.01(c) and 5.01(d) hereof with respect
to the outstanding Notes on and after the date the conditions set forth in
Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute a
Default or an Event of Default under Section 6.01 hereof, but, except as
specified above, the remainder of this Indenture and such Notes shall be
unaffected thereby. In addition, upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3), 6.01(4), 6.01(5), 6.01(6) (solely with respect to Restricted
Subsidiaries that are Significant Subsidiaries), 6.01(7) (solely with respect to
Restricted Subsidiaries that are Significant Subsidiaries) and 6.01(8) hereof
shall not constitute Events of Default.

 

Section 8.04 Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest due on the Notes on the
stated maturity date or on the redemption date, as the case may be, of such
principal, premium, if any, or interest on such Notes and the Issuer must
specify whether such Notes are being defeased to maturity or to a particular
redemption date;

 

-97-



--------------------------------------------------------------------------------

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,

(a) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(b) since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions, the Holders of the Notes
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to such tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(4) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to other
Indebtedness including the Senior Subordinated Notes, and in case the granting
of Liens in connection therewith) shall have occurred and be continuing on the
date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, the Senior Credit Facilities, the
Existing Notes or the indentures pursuant to which the Existing Notes were
issued or any other material agreement or instrument (other than this Indenture)
to which, the Issuer or any Guarantor is a party or by which the Issuer or any
Guarantor is bound (other than that resulting from any borrowing of funds to be
applied to make the deposit required to effect such Legal Defeasance or Covenant
Defeasance and any similar and simultaneous deposit relating to other
Indebtedness, including the Senior Subordinated Notes, and the granting of Liens
in connection therewith);

(6) the Issuer shall have delivered to the Trustee an Opinion of Counsel to the
effect that, as of the date of such opinion and subject to customary assumptions
and exclusions following the deposit, the trust funds will not be subject to the
effect of Section 547 of Title 11 of the United States Code;

 

-98-



--------------------------------------------------------------------------------

(7) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Guarantor or others; and

(8) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

 

Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Additional Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(a) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 

Section 8.06 Repayment to Issuer.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium and Additional Interest, if any, or interest
has become due and payable shall be paid to the Issuer on its request or (if
then held by the Issuer) shall be discharged from such trust; and the Holder of
such Note shall thereafter look only to the Issuer for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Issuer as trustee thereof, shall thereupon cease.

 

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Securities in accordance with Section 8.02 or 8.03 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuer makes any payment of principal of, premium and
Additional Interest, if any, or interest on any Note following the reinstatement
of its obligations, the Issuer shall be subrogated to the rights of the Holders
of such Notes to receive such payment from the money held by the Trustee or
Paying Agent.

 

-99-



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 hereof, the Issuer, any Guarantor (with respect to
a Guarantee or this Indenture) and the Trustee may amend or supplement this
Indenture and any Guarantee or Notes without the consent of any Holder:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

(2) to provide for uncertificated Notes of such series in addition to or in
place of certificated Notes;

(3) to comply with Section 5.01 hereof;

(4) to provide for the assumption of the Issuer’s or any Guarantor’s obligations
to the Holders in a transaction that complies with this Indenture;

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder;

(6) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuer or any Guarantor;

(7) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(8) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;

(9) to provide for the issuance of exchange notes or private exchange notes,
which are identical to exchange notes except that they are not freely
transferable;

(10) to add a Guarantor under this Indenture;

(11) to secure the Notes;

(12) to conform the text of this Indenture, Guarantees or the Notes to any
provision of the “Description of Notes” section of the Offering Memorandum to
the extent that such provision in the “Description of Notes” section was
intended to be a verbatim recitation of a provision of this Indenture, Guarantee
or Notes; or

 

-100-



--------------------------------------------------------------------------------

(13) to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Issuer and the Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.
Notwithstanding the foregoing, no Opinion of Counsel shall be required in
connection with the addition of a Guarantor under this Indenture upon execution
and delivery by such Guarantor and the Trustee of a supplemental indenture to
this Indenture, the form of which is attached as Exhibit D hereto, and delivery
of an Officer’s Certificate.

 

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuer and the Trustee may
amend or supplement this Indenture, the Notes and the Guarantees with the
consent of the Holders of at least a majority in principal amount of the Notes
(including Additional Notes, if any) then outstanding voting as a single class
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, the Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default (other
than a Default or Event of Default in the payment of the principal of, premium
and Additional Interest, if any, or interest on the Notes, except a payment
default resulting from an acceleration that has been rescinded) or compliance
with any provision of this Indenture, the Guarantees or the Notes may be waived
with the consent of the Holders of a majority in principal amount of the then
outstanding Notes (including Additional Notes, if any) voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes). Section 2.08 hereof and Section 2.09 hereof
shall determine which Notes are considered to be “outstanding” for the purposes
of this Section 9.02.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Issuer in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

 

-101-



--------------------------------------------------------------------------------

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed final maturity of any such Note
or alter or waive the provisions with respect to the redemption of such Notes
(other than (a) provisions relating to Section 3.09, Section 4.10 and
Section 4.14 hereof to the extent that any such amendment or waiver does not
have the effect of reducing the principal of or changing the fixed final
maturity of any such Note or (b) the notice periods relating to an optional
redemption so long as such notice provisions comply with the procedures of the
DTC, if applicable);

(3) reduce the rate of or change the time for payment of interest on any Note;

(4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes, except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration, or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;

(5) make any Note payable in money other than that stated therein;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;

(7) make any change to this paragraph of this Section 9.02;

(8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

(9) make any change to or modify the ranking of the Notes that would adversely
affect the Holders; or

(10) except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together as of the date of the most recent audited consolidated financial
statements of the Issuer, would constitute a Significant Subsidiary in any
manner adverse to the Holders of the Notes in any material respect.

 

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the Trust Indenture
Act as then in effect.

 

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

-102-



--------------------------------------------------------------------------------

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

 

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuer may not
sign an amendment, supplement or waiver until the board of directors approves
it. In executing any amendment, supplement or waiver, the Trustee shall be
provided with and (subject to Section 7.01 hereof) shall be fully protected in
relying upon, in addition to the documents required by Section 12.04 hereof, an
Officer’s Certificate and an Opinion of Counsel stating that the execution of
such amended or supplemental indenture is authorized or permitted by this
Indenture and that such amendment, supplement or waiver is the legal, valid and
binding obligation of the Issuer and any Guarantors party thereto, enforceable
against them in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03). Notwithstanding
the foregoing, no Opinion of Counsel will be required for the Trustee to execute
any amendment or supplement adding a new Guarantor under this Indenture.

ARTICLE 10

GUARANTEES

 

Section 10.01 Guarantee.

Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuer hereunder or thereunder, that: (a) the principal
of, interest, premium and Additional Interest, if any, on the Notes shall be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

 

-103-



--------------------------------------------------------------------------------

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture or by
release in accordance with this Indenture.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 10.01.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee. The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Guarantees, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

-104-



--------------------------------------------------------------------------------

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future Senior Indebtedness of such Guarantor, if any.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

 

Section 10.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of each Guarantor
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
this Article 10, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under applicable
law. Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

 

Section 10.03 Execution and Delivery.

To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that this Indenture shall be executed on behalf of such Guarantor
by its President, one of its Vice Presidents or one of its Assistant Vice
Presidents.

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

If required by Section 4.15 hereof, the Issuer shall cause any newly created or
acquired Restricted Subsidiary to comply with the provisions of Section 4.15
hereof and this Article 10, to the extent applicable.

 

-105-



--------------------------------------------------------------------------------

 

Section 10.04 Subrogation.

Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Issuer in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 10.01 hereof; provided that, if an Event of Default has
occurred and is continuing, no Guarantor shall be entitled to enforce or receive
any payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuer under this Indenture or the Notes
shall have been paid in full.

 

Section 10.05 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

 

Section 10.06 Release of Guarantees.

A Guarantee by a Guarantor shall be automatically and unconditionally released
and discharged, and no further action by such Guarantor, the Issuer or the
Trustee is required for the release of such Guarantor’s Guarantee, upon:

(1) (A) any sale, exchange, disposition or transfer (by merger or otherwise) of
(x) the Capital Stock of such Guarantor after which the applicable Guarantor is
no longer a Restricted Subsidiary or (y) all or substantially all the assets of
such Guarantor which sale, exchange, disposition or transfer in each case is
made in compliance with Sections 4.10(a)(1) and (2) of this Indenture;

(B) the release or discharge of such Guarantor from its guarantee of
Indebtedness under the Senior Credit Facilities (including by reason of the
termination of the Senior Credit Facilities) or the guarantee that resulted in
the obligation of such Guarantor to guarantee the Notes, except a discharge or
release by or as a result of payment under such guarantee;

(C) the proper designation of any Restricted Subsidiary that is a Guarantor as
an Unrestricted Subsidiary; or

(D) the Issuer exercising Legal Defeasance or Covenant Defeasance in accordance
with Article 8 hereof or the Issuer’s obligations under this Indenture being
discharged in accordance with the terms of this Indenture; and

(2) the Issuer or such Guarantor delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in this Indenture relating to such transaction have been
complied with.

ARTICLE 11

SATISFACTION AND DISCHARGE

 

Section 11.01 Satisfaction and Discharge.

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes, when either:

(1) all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

 

-106-



--------------------------------------------------------------------------------

(2) (A) all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, shall become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer and the Issuer or any Guarantor have irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or redemption;

(B) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and the granting of Liens in connection therewith) with
respect to this Indenture or the Notes shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit and such
deposit will not result in a breach or violation of, or constitute a default
under the Senior Credit Facilities, the Existing Notes (or the indentures under
which the Existing Notes were issued) or any other material agreement or
instrument (other than this Indenture) to which the Issuer or any Guarantor is a
party or by which the Issuer or any Guarantor is bound;

(C) the Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and

(D) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.

In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 11.01, the provisions of Section 11.02 and Section 8.06 hereof
shall survive such satisfaction and discharge.

 

Section 11.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium and Additional Interest, if any)
and interest for whose payment such money has been deposited with the Trustee;
but such money need not be segregated from other funds except to the extent
required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuer has made any payment of
principal of, premium and Additional Interest, if any, or interest on any Notes
because of the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.

 

-107-



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

 

Section 12.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by Trust Indenture Act Section 318(c), the imposed duties shall
control.

 

Section 12.02 Notices.

Any notice or communication by the Issuer, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Issuer and/or any Guarantor:

c/o West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Fax No.: (402) 963-1211

Attention: General Counsel

If to the Trustee:

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Fax No.: (402) 496-2014

Attention: Corporate Trust Administration

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery; and on the first date on which
publication is made, if given by publication; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual
receipt thereof.

 

-108-



--------------------------------------------------------------------------------

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act. Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

Section 12.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuer, the Trustee, the Registrar and anyone else shall have the protection
of Trust Indenture Act Section 312(c).

 

Section 12.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer or any of the Guarantors to the
Trustee to take any action under this Indenture, the Issuer or such Guarantor,
as the case may be, shall furnish to the Trustee:

(a) An Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

 

Section 12.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or Trust Indenture Act Section 314(a)(4)) shall
comply with the provisions of Trust Indenture Act Section 314(e) and shall
include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

 

-109-



--------------------------------------------------------------------------------

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

Section 12.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, employee, incorporator, member,
partner or stockholder of the Issuer or any Guarantor or any of their parent
companies shall have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Guarantees or this Indenture or for any claim
based on, in respect of, or by reason of such obligations or their creation.
Each Holder by accepting Notes waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.

 

Section 12.08 Governing Law.

THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 12.09 Waiver of Jury Trial.

EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.10 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 

Section 12.11 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Restricted Subsidiaries or of any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

Section 12.12 Successors.

All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 10.05 hereof.

 

-110-



--------------------------------------------------------------------------------

 

Section 12.13 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 12.14 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 12.15 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

Section 12.16 Qualification of Indenture.

The Issuer and the Guarantors shall qualify this Indenture under the Trust
Indenture Act in accordance with the terms and conditions of the Registration
Rights Agreement and shall pay all reasonable costs and expenses (including
attorneys’ fees and expenses for the Issuer, the Guarantors and the Trustee)
incurred in connection therewith, including, but not limited to, costs and
expenses of qualification of this Indenture and the Notes and printing this
Indenture and the Notes. The Trustee shall be entitled to receive from the
Issuer and the Guarantors any such Officer’s Certificates, Opinions of Counsel
or other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.

[Signatures on following page]

 

-111-



--------------------------------------------------------------------------------

 

Very truly yours, WEST CORPORATION By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
COSMOSIS CORPORATION INTERCALL, INC. INTRADO COMMAND SYSTEMS, INC. INTRADO
COMMUNICATIONS INC. INTRADO COMMUNICATIONS OF VIRGINIA INC. INTRADO INC. INTRADO
INFORMATION SYSTEMS HOLDINGS, INC. INTRADO SYSTEMS CORP. NORTHERN CONTACT, INC.
STREAM57 CORPORATION TELEVOX SOFTWARE, INCORPORATED TUVOX INCORPORATED WEST
ASSET MANAGEMENT, INC. WEST DIRECT II, INC. WEST INTERACTIVE CORPORATION WEST
INTERNATIONAL CORPORATION WEST NOTIFICATIONS GROUP, INC. WEST RECEIVABLE
SERVICES, INC. By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer ASSET
DIRECT MORTGAGE, LLC By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Manager

 

Signature Page to Indenture



--------------------------------------------------------------------------------

 

BUYDEBTCO, LLC THE DEBT DEPOT, LLC WEST ASSET PURCHASING, LLC WORLDWIDE ASSET
PURCHASING, LLC By: West Receivable Services, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
INTERCALL TELECOM VENTURES, LLC By: InterCall, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
INTRADO INTERNATIONAL, LLC By: Intrado Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
STARGATE MANAGEMENT, LLC By: Cosmosis Corporation, its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer WEST
DIRECT, LLC By: West Direct II, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer

 

Signature Page to Indenture



--------------------------------------------------------------------------------

 

WEST AT HOME, LLC WEST BUSINESS SERVICES, LLC WEST CUSTOMER MANAGEMENT GROUP,
LLC WEST FACILITIES, LLC WEST UC SOLUTIONS, LLC By: West Corporation, its Sole
Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer

 

Signature Page to Indenture



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Sharon McGrath

  Name:   Sharon McGrath   Title:   Vice President

 

Signature Page to Indenture



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]

 

A-1-1



--------------------------------------------------------------------------------

CUSIP [                    ]

ISIN [                     ]1

[[RULE 144A][REGULATION S] GLOBAL NOTE

representing up to

$                    ]

7 7/8% Senior Notes due 2019

 

No.     

  [$                    ]

WEST CORPORATION

promises to pay to CEDE & CO. or registered assigns, the principal sum [set
forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] [of                                          United States Dollars] on
January 15, 2019.

Interest Payment Dates: May 15 and November 15

Record Dates: May 1 and November 1

 

1 Rule 144A Note CUSIP: 952355 AJ4

Rule 144A Note ISIN: US952355AJ44

Regulation S Note CUSIP: U9611P AD5

Regulation S Note ISIN: USU9611PAD51

 

A-1-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

Dated:

 

WEST CORPORATION By:  

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture:

Dated:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

 

 

Authorized Signatory

 

 

A-1-4



--------------------------------------------------------------------------------

[Back of Note]

7  7/8% Senior Notes due 2019

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. West Corporation, a Delaware corporation, promises to pay interest
on the principal amount of this Note at 7 7/8% per annum from November 24, 20102
until maturity and shall pay the Additional Interest, if any, payable pursuant
to the Registration Rights Agreement referred to below. The Issuer will pay
interest and Additional Interest, if any, semi-annually in arrears on May 15 and
November 15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day (each, an “Interest Payment Date”). Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of issuance; provided that the first
Interest Payment Date shall be May 15, 20112. The Issuer will pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at the
interest rate on the Notes; it shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest and Additional Interest, if any, (without regard to any applicable
grace periods) from time to time on demand at the interest rate on the Notes.
Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

2. METHOD OF PAYMENT. The Issuer will pay interest on the Notes and Additional
Interest, if any, to the Persons who are registered Holders of Notes at the
close of business on the May 1 or November 1 (whether or not a Business Day), as
the case may be, next preceding the Interest Payment Date, even if such Notes
are canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. Payment of interest and Additional Interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders, provided that payment by wire transfer of immediately available funds
will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Issuer or
the Paying Agent. Such payment shall be in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon Trust
Company, N.A., the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
the Holders. The Issuer or any of its Subsidiaries may act in any such capacity.

4. INDENTURE. The Issuer issued the Notes under an Indenture, dated as of
November 24, 2010 (the “Indenture”), among West Corporation, the Guarantors
named therein and the Trustee. This Note is one of a duly authorized issue of
notes of the Issuer designated as its 7 7/8% Senior Notes due 2019. The Issuer
shall be entitled to issue Additional Notes pursuant to Section 2.01 and 4.09 of
the Indenture. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”). The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

2 With respect to the Initial Notes.

 

A-1-5



--------------------------------------------------------------------------------

5. OPTIONAL REDEMPTION.

(a) Except as described below under clauses 5(b) and 5(c) hereof, the Notes will
not be redeemable at the Issuer’s option before November 15, 2014.

(b) At any time prior to November 15, 2014 the Issuer may redeem all or a part
of the Notes (including Additional Notes), upon not less than 30 nor more than
60 days’ prior notice mailed by first-class mail to the registered address of
each Holder, or otherwise delivered in accordance with the procedures of DTC, at
a redemption price equal to 100% of the principal amount of Notes redeemed plus
the Applicable Premium as of, and accrued and unpaid interest and Additional
Interest, if any, to the date of redemption (the “Redemption Date”), subject to
the rights of Holders on the relevant Record Date to receive interest due on the
relevant Interest Payment Date.

(c) On and after November 15, 2014 the Issuer may redeem the Notes (including
Additional Notes), in whole or in part, upon notice as described under
Section 3.03 hereof at the redemption prices (expressed as percentages of
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest thereon and Additional Interest, if any, to the applicable
Redemption Date, subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date, if
redeemed during the twelve-month period beginning on November 15 of each of the
years indicated below:

 

Year    Percentage

2014

   103.938%

2015

   101.969%

2016 and thereafter

   100.000%

(d) In addition, until November 15, 2013, the Issuer may, at its option, on one
or more occasions redeem up to 35% of the aggregate principal amount of Notes
(including Additional Notes) issued by it at a redemption price equal to
107.875% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon and Additional Interest, if any, to the applicable Redemption
Date, subject to the right of Holders of Notes of record on the relevant Record
Date to receive interest due on the relevant Interest Payment Date, with the net
cash proceeds of one or more Equity Offerings; provided that at least 65% of the
sum of the aggregate principal amount of Notes originally issued under the
Indenture and any Additional Notes that are issued under the Indenture after the
Issue Date remains outstanding immediately after the occurrence of each such
redemption; provided further that each such redemption occurs within 90 days of
the date of closing of each such Equity Offering.

(e) Notice of any redemption upon any Equity Offering may be given prior to the
redemption thereof, and any such redemption or notice may, at the Issuer’s
discretion, be subject to one or more conditions precedent, including, but not
limited to, completion of the related Equity Offering.

(f) The Trustee shall select the Notes to be purchased in the manner described
under Section 3.02 hereof.

(g) Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.

 

A-1-6



--------------------------------------------------------------------------------

6. MANDATORY REDEMPTION. The Issuer shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. NOTICE OF REDEMPTION. Subject to Section 3.03 of the Indenture, notice of
redemption will be mailed by first-class mail at least 30 days but not more than
60 days before the redemption date (except that redemption notices may be mailed
more than 60 days prior to a redemption date if the notice is issued in
connection with Article 8 or Article 11 of the Indenture) to each Holder whose
Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of
$1,000, unless all of the Notes held by a Holder are to be redeemed. On and
after the redemption date interest ceases to accrue on Notes or portions thereof
called for redemption.

8. OFFERS TO REPURCHASE.

(a) Upon the occurrence of a Change of Control, the Issuer shall make an offer
(a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $2,000 or an integral multiple of $1,000) of each Holder’s Notes at a
purchase price equal to 101% of the aggregate principal amount thereof plus
accrued and unpaid interest and Additional Interest thereon, if any, to the date
of purchase (the “Change of Control Payment”). The Change of Control Offer shall
be made in accordance with Section 4.14 of the Indenture.

(b) If the Issuer or any of its Restricted Subsidiaries consummates an Asset
Sale, within 10 Business Days of each date that Excess Proceeds exceed $40.0
million, the Issuer shall commence, an offer to all Holders of the Notes and, if
required by the terms of any Indebtedness that is pari passu with the Notes
(“Pari Passu Indebtedness”), to the holders of such Pari Passu Indebtedness (an
“Asset Sale Offer”), to purchase the maximum principal amount of Notes
(including any Additional Notes) and such other Pari Passu Indebtedness that may
be purchased out of the Excess Proceeds at an offer price in cash in an amount
equal to 100% of the principal amount thereof plus accrued and unpaid interest
and Additional Interest thereon, if any, to the date fixed for the closing of
such offer, in accordance with the procedures set forth in the Indenture. To the
extent that the aggregate amount of Notes (including any Additional Notes) and
such Pari Passu Indebtedness tendered pursuant to an Asset Sale Offer is less
than the Excess Proceeds, the Issuer may use any remaining Excess Proceeds for
general corporate purposes, subject to other covenants contained in the
Indenture. If the aggregate principal amount of Notes and the Pari Passu
Indebtedness surrendered by such holders thereof exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Notes or such Pari Passu Indebtedness tendered. Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.
Holders of Notes that are the subject of an offer to purchase will receive an
Asset Sale Offer from the Issuer prior to any related purchase date and may
elect to have such Notes purchased by completing the form entitled “Option of
Holder to Elect Purchase” attached to the Notes.

9. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

 

A-1-7



--------------------------------------------------------------------------------

10. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

11. AMENDMENT, SUPPLEMENT AND WAIVER. The Indenture, the Guarantees or the Notes
may be amended or supplemented as provided in the Indenture.

12. DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 30% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice. Holders may not enforce the Indenture, the Notes or the Guarantees
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default (except a
Default relating to the payment of principal, premium, if any, Additional
Interest, if any, or interest) if it determines that withholding notice is in
their interest. The Holders of a majority in aggregate principal amount of the
Notes then outstanding by notice to the Trustee may on behalf of the Holders of
all of the Notes waive any existing Default or and its consequences under the
Indenture except a continuing Default in payment of the principal of, premium,
if any, Additional Interest, if any, or interest on, any of the Notes held by a
non-consenting Holder. The Issuer and each Guarantor (to the extent that such
Guarantor is so required under the Trust Indenture Act) is required to deliver
to the Trustee annually a statement regarding compliance with the Indenture, and
the Issuer is required within five (5) Business Days after becoming aware of any
Default, to deliver to the Trustee a statement specifying such Default and what
action the Issuer intends to take with respect thereto.

13. AUTHENTICATION. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

14. ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement,
dated as of November 24, 2010, among West Corporation, the Guarantors named
therein and the other parties named on the signature pages thereof (the
“Registration Rights Agreement”), including the right to receive Additional
Interest (as defined in the Registration Rights Agreement).

15. GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE, THE NOTES AND THE GUARANTEES.

16. CUSIP/ ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
and ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

A-1-8



--------------------------------------------------------------------------------

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to the Issuer at the following address:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Fax No.: (402) 963-1211

Attention: General Counsel

 

A-1-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’ legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

Date:                     

 

Your Signature:

 

 

  (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-1-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

[    ]  Section 4.10            [    ]  Section 4.14

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

$                    

Date:                     

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:  

 

 

Signature Guarantee*:

 

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-1-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The initial outstanding principal amount of this Global Note is
$                    . The following exchanges of a part of this Global Note for
an interest in another Global Note or for a Definitive Note, or exchanges of a
part of another Global or Definitive Note for an interest in this Global Note,
have been made:

 

Date of

Exchange

 

Amount of

decrease

in Principal

Amount

 

Amount of increase

in Principal

Amount of this

Global Note

 

Principal Amount

of

this Global Note

following such

decrease or

increase

 

Signature of

authorized officer

of Trustee or

Note Custodian

                                               

 

* This schedule should be included only if the Note is issued in global form.

 

A-1-12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Fax No.: (402) 963-1211

Attention: General Counsel

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Fax No.: (402) 496-2014

Attention: Corporate Trust Administration

Re: 7 7/8% Senior Notes due 2019

Reference is hereby made to the Indenture, dated as of November 24, 2010 (the
“Indenture”), among West Corporation, the Guarantors named therein and the
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

                     (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $                     in such Note[s] or interests (the
“Transfer”), to                      (the “Transferee”), as further specified in
Annex A hereto. In connection with the Transfer, the Transferor hereby certifies
that:

[CHECK ALL THAT APPLY]

1. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
144A GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO RULE 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.

2. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO REGULATION S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on Transfer enumerated in the Indenture and the Securities Act.

 

B-1



--------------------------------------------------------------------------------

3. [    ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE SECURITIES ACT
OTHER THAN RULE 144A OR REGULATION S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) [    ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

(b) [    ] such Transfer is being effected to the Issuer or a subsidiary
thereof;

or

(c) [    ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a) [    ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) [    ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

B-2



--------------------------------------------------------------------------------

(c) [    ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

 

B-3



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     

 

B-4



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

  1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP 952355 AJ4), or

 

  (ii) [    ] Regulation S Global Note (CUSIP U9611P AD5), or

 

  (b) [    ] a Restricted Definitive Note.

 

  2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP 952355 AJ4), or

 

  (ii) [    ] Regulation S Global Note (CUSIP U9611P AD5), or

 

  (iii) [    ] Unrestricted Global Note (CUSIP [                    ]); or

 

  (b) [    ] a Restricted Definitive Note; or

 

  (c) [    ] an Unrestricted Definitive Note, in accordance with the terms of
the Indenture.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Fax No.: (402) 963-1211

Attention: General Counsel

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Fax No.: (402) 496-2014

Attention: Corporate Trust Administration

Re: 7 7/8% Senior Notes due 2019

Reference is hereby made to the Indenture, dated as of November 24, 2010 (the
“Indenture”), among West Corporation, the Guarantors named therein and the
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

                     (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$                     in such Note[s] or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:

1) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN AN UNRESTRICTED GLOBAL NOTE

a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

b) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

 

C-1



--------------------------------------------------------------------------------

c) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

d) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES

a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

b) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
[    ] 144A Global Note [    ] Regulation S Global Note, with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation of the proposed Exchange in accordance
with the terms of the Indenture, the beneficial interest issued will be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the relevant Restricted Global Note and in the Indenture and the
Securities Act.

 

C-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and are dated                     .

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of
                    , among                                          (the
“Guaranteeing Subsidiary”), a subsidiary of West Corporation, a Delaware
Corporation (the “Issuer”), and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, each of West Corporation and the Guarantors (as defined in the
Indenture referred to below) has heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of November 24, 2010, providing
for the issuance of an unlimited aggregate principal amount of 7 7/8% Senior
Notes due 2019 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees as
follows:

(a) Along with all Guarantors named in the Indenture, to jointly and severally
unconditionally guarantee to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of the Indenture, the Notes or the
obligations of the Issuer hereunder or thereunder, that:

(i) the principal of and interest, premium and Additional Interest, if any, on
the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuer to the Holders or the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors and the Guaranteeing Subsidiary shall be jointly and severally
obligated to pay the same immediately. This is a guarantee of payment and not a
guarantee of collection.

 

D-1



--------------------------------------------------------------------------------

(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuer, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

(c) The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Issuer, any right to require a proceeding first against the Issuer, protest,
notice and all demands whatsoever.

(d) This Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, the Indenture and this Supplemental
Indenture, and the Guaranteeing Subsidiary accepts all obligations of a
Guarantor under the Indenture.

(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors (including the Guaranteeing Subsidiary), or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Issuer or the Guarantors, any amount paid either to the Trustee or
such Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(f) The Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

(g) As between the Guaranteeing Subsidiary, on the one hand, and the Holders and
the Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guaranteeing Subsidiary for the purpose of this Guarantee.

(h) The Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under this Guarantee.

(i) Pursuant to Section 10.02 of the Indenture, after giving effect to all other
contingent and fixed liabilities that are relevant under any applicable
Bankruptcy or fraudulent conveyance laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article 10 of the Indenture, this new Guarantee shall be limited
to the maximum amount permissible such that the obligations of such Guaranteeing
Subsidiary under this Guarantee will not constitute a fraudulent transfer or
conveyance.

 

D-2



--------------------------------------------------------------------------------

(j) This Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes and Guarantee, whether as a “voidable preference”,
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Note shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

(k) In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(l) This Guarantee shall be a general unsecured senior obligation of such
Guaranteeing Subsidiary, ranking pari passu with any other future Senior
Indebtedness of the Guaranteeing Subsidiary, if any.

(m) Each payment to be made by the Guaranteeing Subsidiary in respect of this
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

(3) Execution and Delivery. The Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) Merger, Consolidation or Sale of All or Substantially All Assets.

(a) Except as otherwise provided in Section 5.01(c) of the Indenture, the
Guaranteeing Subsidiary may not consolidate or merge with or into or wind up
into (whether or not the Issuer or Guaranteeing Subsidiary is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) the Guaranteeing Subsidiary is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than the
Guaranteeing Subsidiary) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation organized
or existing under the laws of the jurisdiction of organization of the
Guaranteeing Subsidiary, as the case may be, or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (the
Guaranteeing Subsidiary or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than the Guaranteeing Subsidiary, expressly
assumes all the obligations of the Guaranteeing Subsidiary under the Indenture
and the Guaranteeing Subsidiary’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;

(C) immediately after such transaction, no Default exists; and

 

D-3



--------------------------------------------------------------------------------

(D) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with the Indenture; or

(ii) the transaction is made in compliance with Sections 4.10(a)(1) and (2) of
the Indenture;

(b) Subject to certain limitations described in the Indenture, the Successor
Person will succeed to, and be substituted for, the Guaranteeing Subsidiary
under the Indenture and the Guaranteeing Subsidiary’s Guarantee. Notwithstanding
the foregoing, the Guaranteeing Subsidiary may merge into or transfer all or
part of its properties and assets to another Guarantor or the Issuer.

(5) Releases.

The Guarantee of the Guaranteeing Subsidiary shall be automatically and
unconditionally released and discharged, and no further action by the
Guaranteeing Subsidiary, the Issuer or the Trustee is required for the release
of the Guaranteeing Subsidiary’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of the Capital
Stock of the Guaranteeing Subsidiary (including any sale, exchange or transfer),
after which the Guaranteeing Subsidiary is no longer a Restricted Subsidiary or
all or substantially all the assets of the Guaranteeing Subsidiary which sale,
exchange or transfer is made in compliance with Sections 4.10(a)(1) and (2) of
the Indenture;

(B) the release or discharge of the guarantee by the Guaranteeing Subsidiary of
the Senior Credit Facilities or the guarantee which resulted in the creation of
the Guarantee, except a discharge or release by or as a result of payment under
such guarantee;

(C) the proper designation of the Guaranteeing Subsidiary as an Unrestricted
Subsidiary; or

(D) the Issuer exercising its Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 of the Indenture or the Issuer’s obligations
under the Indenture being discharged in accordance with the terms of the
Indenture; and

(2) the Guaranteeing Subsidiary delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Indenture relating to such transaction have been
complied with.

(6) No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Issuer or the Guarantors (including the Guaranteeing
Subsidiary) under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

(7) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

D-4



--------------------------------------------------------------------------------

(8) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(11) Subrogation. The Guaranteeing Subsidiary shall be subrogated to all rights
of Holders of Notes against the Issuer in respect of any amounts paid by the
Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under the
Indenture or the Notes shall have been paid in full.

(12) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(13) Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in Section 2(k) hereof or elsewhere in this Supplemental Indenture. All
agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:
 

 

  Name:   Title:

 

D-6